EXHIBIT 10.1

 
SECURITIES PURCHASE AGREEMENT
This Securities Purchase Agreement (this "Agreement"), dated as of October 2,
2012, by the Person (the "Purchaser") listed in column (1) on the Schedule of
Purchasers attached hereto (the "Schedule of Purchasers") and Capitol Bancorp
Ltd., a Michigan corporation (the "Company"), and its successors, including, as
the context may require, on or after the Effective Date, as reorganized pursuant
to the Bankruptcy Code.
Recitals
Whereas, on August 9, 2012, the Company and its affiliate Financial Commerce
Corporation filed jointly a voluntary petition commencing a case (the "Case")
under Chapter 11 of Title 11 of the United States Code (as amended and in effect
from time to time, the "Bankruptcy Code") in the United States Bankruptcy Court
for the Eastern District of Michigan (the "Bankruptcy Court");
Whereas, pursuant to the Plan and this Agreement, the Company intends to issue
and sell to the Purchaser, and the Other Purchasers (as hereinafter defined) up
to (a) an aggregate of three million five hundred thousand (3,500,000) shares of
the Company's "Class B Common Stock", no par value per share (the "Class B
Common"), representing forty-six and nine tenths percent (46.9%) of the
outstanding voting securities of the reorganized Company, in exchange for an
aggregate purchase price of seventy million dollars ($70,000,000); and (b) an
aggregate of forty-five thousand (45,000) shares of the Company's non-voting
"Series A Preferred Stock", no par value per share (the "Series A Preferred";
together with the Class B Common, the "Shares"), in exchange for an aggregate
purchase price of forty-five million dollars ($45,000,000);
Whereas, pursuant to this Agreement, the Company is issuing and selling to
Purchaser, and Purchaser is purchasing from the Company, thirty-five million
dollars ($35,000,000) of Class B Common and fifteen million dollars
($15,000,000) of Series A Preferred, as set forth on the Schedule of Purchasers;
and
Whereas, concurrently with the investment in the Shares contemplated herein, the
Company has agreed to sell additional shares of Class B Common and Series A
Preferred in private placements (the "Other Private Placements") to other
investors (the "Other Purchasers") under separate securities purchase agreements
(the "Other Securities Purchase Agreements") for an amount not to exceed
$65,000,000 in the aggregate, with the closing of such transactions to occur
simultaneously with the closing of this transaction.
Now, Therefore, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained herein, the parties hereto agree
as follows, in the case of the Company, subject to Bankruptcy Court approval of
this Agreement:
Agreement
1.Definitions.  As used in this Agreement, when capitalized, the following terms
shall have the meanings set forth below:
1

--------------------------------------------------------------------------------




2.            "Articles of Incorporation" means the Articles of Incorporation of
the Company, as amended from time to time (including with respect to periods
following the Effective Date, of the reorganized Company).
 
(a)            "Affiliate" means with respect to any specified Person, any other
Person that directly, or indirectly through one or more intermediaries, controls
or is controlled by or under common control or ownership with such specified
Person.  For the purposes of this definition, "control" when used with respect
to any specified Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract, relation to individuals or otherwise, and the terms
"controlling" and "controlled" have meanings correlative to the foregoing.
 
(b)            "APA" means the Asset Purchase Agreement of even date herewith
between the Company and VS CB Asset Acquisition, LLC, a Delaware limited
liability company.
 
(c)            "Board" means the board of directors of the Company (including,
with respect to periods following the Effective Date, of the reorganized
Company).
 
(d)            "Board Representatives" means the three (3) persons nominated by
the Purchaser from time to time to be elected or appointed to the Board, subject
to the provisions of Section 7(e) hereof.
 
(e)            "Business Day" means any day other than a Saturday, Sunday or a
day on which banking institutions of the State of Michigan are authorized by Law
or executive order to close.
 
(f)            "Bylaws" means the bylaws of the Company, as amended from time to
time (including, with respect to periods following the Effective Date, the
bylaws of the reorganized Company).
 
(g)            "Confirmation Order" means the order confirming the Plan.
 
(h)            "Contracts" means all contracts now owned or hereafter acquired
by the Company, including all contracts, undertakings, or agreements in or under
which the Company may now or hereafter have any right, title or interest.
 
(i)            "CRA" means the Community Reinvestment Act of 1977, as amended.
 
(j)            "Disclosure Statement" means the Confidential Out-of-Court
Exchange Offering Memorandum and Solicitation of Consents and Disclosure
Statement and Solicitation of Votes Related to an In-Court Standby Prepackaged
Joint Plan of Reorganization dated June 22, 2012 (as it may be amended, modified
or supplemented from time to time, including by Supplement No. 1 to the
Disclosure Statement dated July 6, 2012) relating to the Plan.
 
(k)            "Effective Date" means the effective date of the Plan.
2

--------------------------------------------------------------------------------




(l)            "Environmental Laws" means any statute, rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances.
 
(m)            "Equity Securities" means (i) capital stock of, or other equity
interests in, any Person; (ii) securities convertible into or exchangeable for
shares of capital stock, voting securities or other equity interests in such
Person; or (iii) options, warrants or other rights to acquire the securities
described in clauses (i) and (ii), whether fixed or contingent, matured or
unmatured, contractual, legal, equitable or otherwise.
 
(n)            "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
 
(o)            "Final Orders" means the final and non-appealable order
confirming the Plan.
 
(p)            "Governmental Entity" means any government or political
subdivision or department thereof, any governmental or regulatory body,
commission, board, bureau, agency or instrumentality, or any court or arbitrator
or alternative dispute resolution body, in each case whether federal, state,
local or foreign.
 
(q)            "Hazardous Materials" means: (i) any material, substance,
chemical, waste, product, derivative, compound, mixture, solid, liquid, mineral
or gas, in each case, whether naturally occurring or manmade, that is hazardous,
acutely hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (ii) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.
 
(r)            "Indebtedness" means, with respect to any Person, without
duplication: (i) all obligations of such Person for borrowed money (including
all accrued and unpaid interest and all prepayment penalties or premiums in
respect thereof); (ii) all obligations of such Person to pay amounts evidenced
by bonds, debentures, notes or similar instruments (including all accrued and
unpaid interest and all prepayment penalties or premiums in respect thereof);
(iii) all obligations of others, of the types set forth in clauses
(i)-(ii) above that are secured by any Lien on property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
but only to the extent so secured; (iv) all unreimbursed reimbursement
obligations of such Person under letters of credit issued for the account of
such Person; (v) obligations of such Person under conditional sale, title
retention or similar arrangements or other obligations, in each case, to pay the
deferred purchase price for property or services, to the extent of the unpaid
purchase price (other than trade payables and customary reservations or
retentions of title under Contracts with suppliers, in each case, in the
ordinary course of business); (vi) all net monetary obligations of such Person
in respect of interest rate, equity and currency swap and other derivative
transaction obligations; and (vii) all guarantees of or by such Person of any of
the matters described in clauses (i)-(vi) above, to the extent of the maximum
amount for which such Person may be liable pursuant to such guarantee.
3

--------------------------------------------------------------------------------




(s)            "Knowledge" means, with respect to the Company, the actual
knowledge of Joseph D. Reid and Cristin K. Reid.
 
For purposes of this Agreement, Mr. Reid or Ms. Reid will be deemed to have
actual  knowledge of a particular fact or other matter if:
(i)            that individual is actually aware of that fact or matter; or
(ii)            a prudent individual could be expected to discover or otherwise
become aware of that fact or matter in the course of conducting a reasonably
comprehensive investigation; or
(iii)            any individual who is serving, or who has at any time served,
as a director or officer of the Company has, or at any time had, knowledge of
that fact or other matter (as set forth in (i) and (ii) above).
(t)            "Law" means any law, treaty, statute, ordinance, code, principle
of common law, rule or regulation of a Governmental Entity or judgment, decree,
order, writ, award, injunction or determination of an arbitrator or court or
other Governmental Entity.
 
(u)            "Lien" means any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever intended for security (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
(v)            "Material Adverse Effect" means any event, fact, circumstance or
occurrence that, individually or in the aggregate with any other event, fact,
circumstance or occurrence, results or would reasonably be expected to result in
a material adverse change in or a material adverse effect over a commercially
reasonable period on the (i) financial condition, results of operations,
business, operations, business assets or regulatory status of the Company and
each Subsidiary, taken as a whole; (ii) legality, validity or enforceability of
this Agreement, or (iii) ability on the part of the Company or the Purchaser to
consummate the transactions contemplated by this Agreement and to perform in any
material respect their obligations under this Agreement within the time frames
provided for in this Agreement, except that any of the following, either alone
or in combination, shall not be deemed a Material Adverse Effect: (A) effects
resulting from or relating to the announcement or disclosure of the sale of the
Shares or other transactions contemplated by this Agreement, or (B) effects
caused by any event, occurrence or condition resulting from or relating to the
taking of any action in accordance with this Agreement.  For the avoidance of
doubt, an FDIC seizure or other FDIC-assisted takeover of any of the Company's
Affiliate banks shall constitute a Material Adverse Effect.
 
(w)            "Permitted Liens" means (i) liens for taxes not yet due and
payable, (ii) statutory liens which secure payments not yet due that arise, and
are customarily discharged, in the ordinary course of business, and (iii) setoff
rights under applicable Law.
4

--------------------------------------------------------------------------------




(x)            "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
(y)            "Plan" means the Amended and Restated Prepackaged Joint Plan of
Reorganization dated June 22, 2012 (as it may be amended, modified or
supplemented from time to time) proposed by the Company and Financial Commerce
Corporation in connection with the Case.
 
(z)            "Postpetition" means, when used with respect to any indebtedness,
agreement, instrument, claim, proceeding or other matter, indebtedness pursuant
to any agreement or instrument first entered into or becoming effective, or
claim, proceeding that first arose or was first instituted, or another matter
that first occurred, after commencement of the Case.
 
(aa)            "Proceeding" means any legal action, suit, proceeding, claim or
dispute.
 
(bb)            "Qualifying Ownership Interest" means five percent (5%) of the
outstanding voting securities of the Company, as of the Closing Date.
 
(cc)            "Representatives" means, with respect to any Person, such
Person's officers, directors, employees, agents, attorneys, accountants,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.
 
(dd)            "Subsidiary" means any entity in which the Company, directly or
indirectly, owns not less than five percent (5%) of the capital stock or holds a
corresponding equity or similar interest.
 
(ee)            "Tax" (including, with correlative meaning, the term "Taxes")
any and all domestic or foreign, federal, state, local or other taxes of any
kind (together with any and all interest, penalties, additions to tax and
additional amounts imposed with respect thereto) imposed by any Governmental
Entity, including taxes on or with respect to income, franchises, windfall or
other profits, gross receipts, property, sales, use, capital stock, payroll,
employment, unemployment, social security, workers' compensation or net worth,
and taxes in the nature of excise, withholding, ad valorem or value added or
similar taxes.
(ff)            "Transaction Court Documents" means the Disclosure Statement and
the Plan.
 
(gg)            "Transaction Documents" means this Agreement and the APA.
 
3.            Purchase and Sale of Common Stock.
 
(a)            Sale and Purchase.  Upon the terms and subject to the conditions
set forth in this Agreement, and in reliance upon the representations and
warranties hereinafter set forth, at the Closing (as hereinafter defined), the
reorganized Company will issue, sell and deliver to the Purchaser, and the
Purchaser will purchase from the reorganized Company, the number of
5

--------------------------------------------------------------------------------




(b)            shares of Class B Common set forth opposite the Purchaser's name
in column (3) on the Schedule of Purchasers and the number of shares of Series A
Preferred set forth opposite the Purchaser's name in column (4) on the Schedule
of Purchasers.
 
(c)            Purchase Price. The purchase price for the Shares to be purchased
by the Purchaser at the Closing shall be the amount set forth opposite the
Purchaser's name in column (7) of the Schedule of Purchasers (the "Purchase
Price"), which amount shall be equal to (i) twenty dollars ($20.00) per share
multiplied by the number of shares of Class B Common purchased by the Purchaser
(the "Class B Common Purchase Price") plus (ii) one thousand dollars ($1,000.00)
per share multiplied by the number of shares of Series A Preferred purchased by
the Purchaser (the "Series A Preferred Purchase Price").
(d)            Execution Deposit. Upon executing this Agreement, Purchaser shall
remit a one hundred dollar ($100.00) deposit (the "Deposit") to the Company,
which shall be put towards the Purchase Price at the Closing.
 
(e)            Purchase price allocation.  The Purchase Price for the Shares set
forth in this Section 2 is the sole consideration for such Shares and the
parties agree that, for all tax purposes, such purchase price shall be allocated
in a manner consistent with Section 2(b) above.  Neither party shall take a
position inconsistent with such purchase price allocation for any tax purposes.
 
4.            Closing and Deliveries.
 
(a)            Subject to the satisfaction or, if permissible, waiver of the
conditions set forth in Sections 8, 9 and 10 hereof, the closing of the sale and
purchase of the Shares pursuant to Section 2 hereof (the "Closing") shall take
place at the offices of Honigman Miller Schwartz and Cohn LLP at 350 East
Michigan Avenue, Suite 300, Kalamazoo, Michigan  49007 at 10:00 a.m., local
time, on  the third (3rd) Business Day following the expiration of the Due
Diligence Period, or at such other time and place as the parties may agree (the
date on which the Closing occurs, the "Closing Date").
 
(b)            At the Closing, (i) the reorganized Company shall deliver to the
Purchaser certificates representing the Shares to be purchased by, and sold to,
the Purchaser pursuant to Section 2 hereof (registered in the name and in the
denomination designated by the Purchaser at least two (2) Business Days prior to
the Closing Date), together with the other documents and certificates to be
delivered pursuant to Sections 8 and 9 hereof, and (ii) the Purchaser, in full
payment for the Shares to be purchased by, and sold to, the Purchaser pursuant
to Section 2 hereof, shall (A) pay to the reorganized Company the Purchase
Price, (B) deliver to the reorganized Company the certificate required pursuant
to Section 10(a) hereof and (C) deliver to the reorganized Company a fully
completed and duly executed Investor Questionnaire, reasonably satisfactory to
the reorganized Company in the form attached hereto as Exhibit A (the "Investor
Questionnaire").  The Purchaser shall make payment hereunder in immediately
available funds by wire transfer to the account or accounts designated by the
Company, or by such other means as may be agreed between the Company and the
Purchaser.
6

--------------------------------------------------------------------------------




(c)            Purchaser's Representations and Warranties.  The Purchaser hereby
represents and warrants to the Company as follows:
 
(d)            Organization and Good Standing. The Purchaser is a corporation,
partnership or limited liability company duly incorporated or organized, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization.
 
(e)            Authorization and Power.  The Purchaser has the requisite power
and authority to enter into and perform its obligations under the Transaction
Documents and to purchase the Shares being sold to the Purchaser hereunder.  The
execution, delivery and performance of the Transaction Documents by the
Purchaser and the consummation by the Purchaser of the transactions contemplated
thereby have been, or will be at the closing, duly authorized by all necessary
corporate, partnership or limited liability company action.
 
(f)            No Public Sale or Distribution.  The Purchaser is acquiring the
Shares for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder (the "Securities Act");
provided, however, that by making the representations herein, the Purchaser does
not agree to hold any of the Shares for any minimum or other specific term and
reserves the right to dispose of the Shares at any time in accordance with or
pursuant to a registration statement or an exemption under the Securities Act
and/or pursuant to the applicable terms of this Agreement. The Purchaser is
acquiring the Shares in the ordinary course of the Purchaser's business (which
business may be being formed for the purpose of acquiring the Shares), and does
not presently have any agreement or understanding, directly or indirectly, with
any Person to distribute any of the Shares to such Person.
 
(g)            Accredited Investor Status. The Purchaser represents and warrants
that the Purchaser is an "accredited investor" within the meaning of Rule
501(a)(1), (2), (3), (7) or (8) of Regulation D ("Regulation D") promulgated by
the U.S. Securities and Exchange Commission (the "SEC") under the Securities Act
and is, or at Closing will be, a "qualified purchaser" within the meaning of the
Investment Company Act of 1940, as amended. Purchaser, to the extent that it is
an entity formed for the specific purpose of purchasing the Shares, represents
and warrants that, to the best of Purchaser's knowledge (after due inquiry),
each equity owner of Purchaser is also an "accredited investor" within the
meaning of Regulation D.  Nothing contained herein shall limit Purchaser's
ability to change its ownership structure after the date hereof provided any
such change does not result in Purchaser's breach of this Section 4(d).
 
(h)            Reliance on Exemptions.  The Purchaser understands that the
Shares are being offered and sold to the Purchaser in reliance on specific
exemptions from the registration requirements of U.S. federal and state
securities Laws and that the Company is relying in part upon the truth and
accuracy of, and the Purchaser's compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Shares. When completed, the
information contained in the Investor Questionnaire completed by the Purchaser
will be true, complete and correct.
7

--------------------------------------------------------------------------------




(i)            Information and Exculpation.
 
(i)            The Purchaser has sufficient knowledge and experience in
financial and business matters so as to be able to evaluate the risks and merits
of its investment in the Company.
 
(ii)            The Purchaser agrees that the Purchaser will make the investment
in the Company that is contemplated by this Agreement based on the results of
the Purchaser's own due diligence investigation of the Company.
 
(j)            No Governmental Review. The Purchaser understands that, except
for the Bankruptcy Court, no U.S. federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Shares or the fairness or suitability of the investment in
the Shares, nor have such authorities passed upon or endorsed the merits of the
offering of the Shares.
 
(k)            Transfer or Resale. The Purchaser understands that: (i) the
Shares have not been and are not being registered under the Securities Act or
any state securities Laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) the Purchaser has
delivered to the Company an opinion of counsel, in a form reasonably acceptable
to the Company, or such other evidence reasonably satisfactory to the Company,
to the effect that such Shares to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or
(C) such Shares can be sold, assigned or transferred pursuant to Rule 144 or
Rule 144A promulgated under the Securities Act, as amended, (or a successor rule
thereto) (collectively, "Rule 144"); (ii) any sale of the Shares made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of the Shares under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the Shares
under the Securities Act or any state securities Laws or to comply with the
terms and conditions of any exemption thereunder. The Shares may be pledged in
connection with a bona fide margin account or other loan or financing
arrangement secured by the Shares and such pledge of the Shares shall not be
deemed to be a transfer, sale or assignment of the Shares hereunder, and the
Purchaser effecting a pledge of the Shares shall not be required to provide the
Company with any notice thereof or otherwise make any delivery to the Company
pursuant to this Agreement, including, without limitation, this Section 4(h);
provided, however, that the Purchaser and its pledgees make such pledge in
accordance with applicable Laws.  For so long as Purchaser holds a Qualifying
Ownership Interest, the Company agrees to comply with the public information
requirements of Rule 144.
 
(l)            Legends. Subject to the applicability of subsection (j) below,
the Purchaser understands that, until such time as the Shares have been
registered for resale under the Securities Act, the certificates or other
instruments representing the Shares shall bear any legend as required by the
"Blue Sky" Laws of any state and a restrictive legend in substantially
8

--------------------------------------------------------------------------------




(m)            the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT, OR (B) AN OPINION OF
COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, OR SUCH OTHER EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped, if, unless otherwise required by state securities Laws, (i) such Shares
are registered for resale under the Securities Act, (ii) in connection with a
sale, assignment or other transfer, such holder provides the Company with an
opinion of counsel, which counsel and opinion are reasonably acceptable to the
Company, or such other evidence reasonably satisfactory to the Company, to the
effect that such sale, assignment or transfer of the Shares may be made without
registration under the applicable requirements of the Securities Act, or
(iii) such holder provides the Company with reasonable assurance that the Shares
can be sold, assigned or transferred pursuant to Rule 144.
(n)            Validity; Enforcement. The Transaction Documents have been duly
and validly authorized, executed and delivered on behalf of the Purchaser and
shall constitute the legal, valid and binding obligations of the Purchaser
enforceable against the Purchaser in accordance with the terms thereof, subject
to bankruptcy, insolvency, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors' rights generally and
to general principles of equity.
 
(o)            No Conflicts.  The execution, delivery and performance by the
Purchaser of the Transaction Documents and the consummation by the Purchaser of
the transactions contemplated thereby will not (i) result in a violation of the
organizational documents of the Purchaser; (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Purchaser is a party; or (iii) to the Purchaser's actual knowledge, result
in a violation of any Law, rule, regulation, order, judgment or decree
(including federal and state securities Laws) applicable to the Purchaser,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be
9

--------------------------------------------------------------------------------




(p)            expected to have a material adverse effect on the ability of the
Purchaser to perform its obligations thereunder.
(q)            Intentionally omitted.
 
(r)            No Other Bank Investments. Except to the extent the Purchaser has
expressly disclosed otherwise in the Investor Questionnaire (as it may be
amended from time to time prior to Closing), the Purchaser does not, directly or
indirectly, hold or control ten percent (10%) or more of a class of voting
equity of a bank or thrift holding company or a depository institution (other
than pursuant to an applicable exception for fiduciary holdings).
 
(s)            Residency. The Purchaser is a resident of that jurisdiction
specified in the Investor Questionnaire and in column (2) of the Schedule of
Purchasers.
 
(t)            No General Solicitation.  The Purchaser acknowledges that the
Shares were not offered to the Purchaser by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, website, or
similar media, or broadcast over television or radio, or (ii) any seminar or
meeting to which the Purchaser was invited by any of the foregoing means of
communications.
 
(u)            Intentionally omitted.
 
(v)            Brokers. The Purchaser has no knowledge of any brokerage or
finder's fees or commissions that are or will be payable by the Company or any
of its Subsidiaries to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person or entity with respect
to the transactions contemplated by this Agreement.
 
(w)            Additional Acknowledgement. The Purchaser acknowledges and
accepts that the Company may offer its securities to other U.S. or non-U.S.
investors upon substantially similar terms and conditions as the Shares being
purchased pursuant to this Agreement as part of the Other Private Placements.
 
(x)            The Company is a Bank Holding Company. The Purchaser understands
and acknowledges that: (i) the Company is a registered bank holding company
under the Bank Holding Company Act of 1956, as amended (the "BHCA"), and as such
the Company is subject to regulation by the Board of Governors of the Federal
Reserve System (the "Federal Reserve"); and (ii) acquisitions of interests in
bank holding companies are subject to the BHCA and the Federal Reserve's Change
in Bank Control Act (the "CIBCA") and may be reviewed by the Federal Reserve to
determine the circumstances under which such acquisitions of interests will
result in the Purchaser becoming subject to the BHCA or subject to the notice
filing requirements of the CIBCA.
 
(y)            No Prohibited Purchaser.  The Purchaser is not, nor is any Person
or entity controlling, controlled by or under common control with the Purchaser,
nor, to the knowledge of the Purchaser, any Person or entity having a beneficial
interest in the Purchaser, nor, to the knowledge of the Purchaser, any other
Person or entity on whose behalf the Purchaser is acting (including the Other
Purchasers, if applicable): (i) a Person or entity listed
10

--------------------------------------------------------------------------------




(z)            in the annex to Executive Order No. 13224 (2001) issued by the
President of the United States (Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism); (ii) named on the List of Specially Designated Nationals and Blocked
Persons maintained by the U.S. Office of Foreign Assets Control ("OFAC"); (iii)
is a Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515; (iv) a non-U.S. shell bank or is providing banking services
indirectly to a non-U.S. shell bank; (v) a senior non-U.S. political figure or
an immediate family member or close associate of such figure or an entity owned
or controlled by such a figure; or (vi) otherwise prohibited from investing in
the Company pursuant to applicable U.S. anti-money laundering, antiterrorist and
asset control Laws, regulations, rules or orders (a Person in any such category
being referred to herein as a "Prohibited Purchaser"). The Purchaser agrees to
provide the Company, promptly upon request, all information that the Company
reasonably deems necessary or appropriate to comply with applicable U.S.
anti-money laundering, antiterrorist and asset control Laws, regulations, rules
and orders. The Purchaser consents to the disclosure to regulators and Law
enforcement authorities by the Company and its Affiliates and agents of such
information about the Purchaser as the Company reasonably deems necessary or
appropriate to comply with applicable U.S. anti-money laundering, antiterrorist
and asset control Laws, regulations, rules and orders. If the Purchaser is a
financial institution that is subject to the Bank Secrecy Act (31 U.S.C. Section
5311 et seq.) and its implementing regulations (collectively, the "Bank Secrecy
Act"), the Purchaser represents that the Purchaser has met and will continue to
meet all of its obligations under the Bank Secrecy Act. The Purchaser and the
Purchaser's Affiliates acting on its behalf have in place policies and
procedures reasonably designed to detect and report suspicious customer activity
(including illegal activity). The Purchaser acknowledges that if, following the
investment in the Shares by the Purchaser, the Company reasonably believes that
the Purchaser is a Prohibited Purchaser or is otherwise engaged in illegal
activity or refuses to provide promptly information that the Company requests to
dispel such beliefs, the Company has the right or may be obligated to prohibit
additional investments, segregate the assets constituting, and/or withhold or
suspend distributions to the Purchaser in respect of, the investment in
accordance with applicable regulations or immediately require the Purchaser to
transfer the Shares. The Purchaser further acknowledges that the Purchaser will
not have any claim against the Company or any of its Affiliates or agents for
any form of damages as a result of any of the foregoing actions taken by the
Company or any of its Affiliates or agents, and the Purchaser will not have any
claim against the Company or any of its Affiliates or agents for any form of
damages as a result of any of the foregoing actions taken in good faith and in
accordance with applicable Laws and regulations by the Company or any of its
Affiliates or agents.
 
(aa)            Intentionally omitted.
 
(bb)            Intentionally omitted.
 
5.            Representations and Warranties of the Company.  The Company
 hereby represents and warrants as of the date of this Agreement to the
Purchaser as set forth below, except as disclosed in the SEC Reports filed by
the Company with, or furnished by the Company to, the SEC after January 1, 2011
and at least two (2) Business Days prior to the date of this Agreement, and
publicly available as of the date of this Agreement.
11

--------------------------------------------------------------------------------




6.            Bankruptcy Court Orders.  The Company shall have complied in all
respects with the terms of all orders of the Bankruptcy Court in respect of the
transactions contemplated by this Agreement upon and after the entry of any such
order.
 
(a)            Subsidiaries.  The Company has no direct or indirect Subsidiaries
other than those Subsidiaries disclosed in the SEC Reports and has indicated
therein which Subsidiaries would constitute a "significant subsidiary" of such
Person within the meaning of Rule 1-02 of Regulation S-X of the SEC ("Company
Significant Subsidiary"). The Company owns, directly or indirectly, all of the
capital stock or other equity interests of each Subsidiary, free and clear of
any and all Liens (other than Permitted Liens), and all the issued and
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued and are fully paid and non-assessable. There are no
outstanding subscriptions, options, warrants, calls, commitments or agreements
of any character whatsoever providing for the purchase or issuance of any
Subsidiary's capital stock or any securities representing the right to purchase
or otherwise receive any shares or other equity interests of such Subsidiary's
capital stock.
 
(b)            Organization and Qualification.  The Company is duly registered
as a bank holding company under the BHCA. The Company and each Subsidiary is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. The Company and each Subsidiary is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not reasonably be expected to result in a Material Adverse Effect.
 
(c)            Authorization; Enforcement.  Upon the entry of the Confirmation
Order, except as contemplated by and provided for under the Bankruptcy Code and,
if applicable, subject to entry of the Confirmation Order, the Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents to which it is a party
and the Other Securities Purchase Agreements.  The execution and delivery of the
Transaction Documents to which it is a party and the Other Securities Purchase
Agreements by the Company and the consummation by the Company of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board or the shareholders of the Company in connection therewith
other than in connection with the Required Approvals (as hereinafter defined).
 Each of the Transaction Documents to which the Company is a party and the Other
Securities Purchase Agreements shall be duly executed and delivered by the
Company and, except as otherwise provided herein, each such Transaction Document
shall, when so executed, constitute a legal, valid and binding obligation of the
Company enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors' rights generally and to
general principles of equity.
12

--------------------------------------------------------------------------------




(d)            No Conflicts.  Upon the entry of the Confirmation Order, except
as contemplated by and provided for under the Bankruptcy Code and, if
applicable, subject to entry of the Confirmation Order, the execution, delivery
and performance by the Company of the Transaction Documents to which it is a
party and the Other Securities Purchase Agreements, the issuance and sale of the
Shares and the consummation by the Company of the transactions contemplated
hereby and the Other Securities Purchase Agreements do not and will not (i)
conflict with or violate any provision of the Company's or any Subsidiary's
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary other than those in favor, or for the benefit, of the
Purchaser, its successors and assigns, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any Law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities Laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected.
 
(e)            Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of this Agreement, other
than: (i) approval by the Bankruptcy Court; (ii) such filings as are required to
be made under the Securities Act, the Exchange Act, and applicable state
securities Laws; and (iii) such consents, waivers, authorizations or orders, or
such filings, as have been obtained or made or as may be required as it relates
to the Purchaser (collectively, the "Required Approvals").
 
(f)            Capitalization.
 
(i)            Upon the Closing and after giving effect to the Confirmation
Order, the Plan, the Other Private Placements and the transactions contemplated
hereby (assuming the issuance of the maximum amount of the securities under the
Plan), the authorized capital stock of the reorganized Company will consist
solely of (A) One Hundred Ten Million (110,000,000) shares of common stock, no
par value per share, (1) Five Million (5,000,000) shares of the Common Stock
will be designated as Class A Common Stock, Seven Hundred Sixty-Seven Thousand
Fifty (767,050) shares of which will be issued and outstanding, (2) One Hundred
Million (100,000,000) shares of the Common Stock will be designated as Class B
Common Stock, Three Million Eight Hundred Eighty-two Thousand Nine Hundred Fifty
(3,882,950) shares of which will be issued and outstanding and (3) Two Million
Five Hundred Thousand (2,500,000) shares of Common Stock shall be designated as
Class C Redeemable Common Stock, all of which will be issued and outstanding and
(B) Two Hundred Thousand (200,000) shares of Preferred Stock, no par value per
share Seventy-Five Thousand (75,000) shares of which will be designated as
"Fixed Rate Series A Cumulative Perpetual
13

--------------------------------------------------------------------------------




(ii)            Preferred Stock", Forty-Five Thousand (45,000) shares of which
will be issued and outstanding. Upon the Closing (after giving effect to the
Confirmation Order, the Plan and the transactions contemplated hereby), the
Shares shall be issued to the Purchaser.  The rights, preferences and privileges
of the capital stock of the Company shall be as set forth in the Articles of
Incorporation, as amended pursuant to the Plan and in effect upon the Closing,
in the form reasonably approved by the Purchasers (such approval not to be
unreasonably withheld, conditioned or delayed).
 
(iii)            Upon the Closing Date, all of the Shares to be issued and
delivered to the Purchaser pursuant to the terms hereof shall have been duly
authorized and validly issued, fully paid, nonassessable and not subject to
preemptive or similar rights of third parties.
 
(iv)            Upon the Closing and after giving effect to the Confirmation
Order and the Plan, (A) except for with respect to the Other Private Placements,
there shall be no voting trusts, voting agreements, proxies, first refusal
rights, first offer rights, co-sale rights, options, transfer restrictions or
other agreements, instruments or understandings (whether oral, formal or
informal) with respect to the voting, transfer or disposition of capital stock
of the Company or any Subsidiary to which the Company or any Subsidiary is a
party or by which it is bound, or, to the Knowledge of the Company, among or
between any Persons other than the Company or any Subsidiary (as the case may
be), except as set forth in this Agreement, and (B) except for the Other Private
Placements and shares of common stock that are reserved for issuance under any
management incentive plan (provided that such shares of common stock reserved
under a management incentive plan shall not in any event exceed a percentage of
authorized shares of common stock, calculated on a fully diluted basis, agreed
to by the Purchaser and the Company), there will be no options, warrants, stock
appreciation rights, restricted stock units, calls, commitments or agreements of
any character to which the Company or any Subsidiary is a party, or by which the
Company or any Subsidiary is bound, calling for the issuance of shares of
capital stock or other Equity Securities of the Company or any Subsidiary or for
settlement in cash based upon the value of any such Equity Securities, or other
arrangement to which the Company or any Subsidiary is a party or by which the
Company or any Subsidiary is bound to acquire, at any time or under any
circumstance, capital stock of the Company or any Subsidiary or any such Equity
Securities.
 
(g)            Outstanding Indebtedness.  All outstanding Indebtedness of the
Company is listed in the Plan.  The Company is not obligated, pursuant to any
agreement or instrument applicable to the Company, to purchase any Equity
Securities of, or make any other equity investment in, any Person.
 
(h)            SEC Reports.  The Company has timely filed all forms, reports,
schedules, proxy statements, registration statements and other documents
(including all exhibits thereto) required to be filed with the SEC since
December 31, 2008, pursuant to the federal securities Laws and the SEC rules and
regulations thereunder, together with all certifications required pursuant to
the Sarbanes-Oxley Act of 2002 (as they have been amended since the time of
their filing, and including the exhibits thereto, collectively, the "SEC
Reports"). The SEC Reports (including, without limitation, any financial
statements or schedules included or incorporated by reference therein) at the
time they became effective, in the case of registration statements, or when
filed and as amended, in the case of any other SEC Report, complied in all
14

--------------------------------------------------------------------------------




(i)            material respects with the applicable requirements of the
Securities Act and the Exchange Act, as the case may be, and the rules and
regulations of the SEC under all of the foregoing.
 
(j)            Financial Statements. The consolidated balance sheets of the
Company and each Subsidiary as of December 31, 2011 and related consolidated
statements of income, shareholders' equity and cash flows for the three (3)
years ended December 31, together with the notes thereto, certified by BDO USA
LLP and included in the Company's Annual Report on Form 10-K for the fiscal year
ended December 31, 2011, as filed with the SEC and as the same may have been
amended prior to the date hereof (i) have been prepared from, and are in
accordance with, the books and records of the Company and each Subsidiary;
(ii) complied as to form, as of the date of filing with the SEC, in all material
respects with applicable accounting requirements and with the published rules
and regulations of the SEC with respect thereto; (iii) have been prepared in
accordance with U.S. generally accepted accounting principles ("GAAP") applied
on a consistent basis; and (iv) present fairly in all material respects, in
accordance with GAAP, the consolidated financial position of the Company and
each Subsidiary at the dates set forth therein and the consolidated results of
operations, changes in stockholders' equity and cash flows of the Company and
each Subsidiary for the periods stated therein.
 
(k)            Disclosure Controls and Procedures. The Company has established
and maintains disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15(e) and 15d-15(e)) that are effective in all material respects to
ensure that material information relating to the Company, including any
Subsidiary, is made known to its chief executive officer and chief financial
officer by others within those entities. The Company's certifying officers have
evaluated the effectiveness of the Company's controls and procedures as of the
end of the period covered by the most recently filed annual periodic report
under the Exchange Act (such date, the "Evaluation Date"). The Company presented
in its most recently filed annual periodic report under the Exchange Act the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no material changes in the Company's
internal controls (as such term is defined in Item 307(b) of Regulation S-K
under the Exchange Act) or, to the Company's Knowledge, in other factors that
could affect the Company's internal controls.
 
(l)            Accounting Controls. The Company maintains a system of accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management's general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management's general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. None of the Company, any Subsidiary or,
to the Company's Knowledge, any director, officer, employee, auditor, accountant
or representative of the Company or any Subsidiary has received or otherwise had
or obtained knowledge of any material complaint, allegation, assertion or claim,
whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Company or any Subsidiary or their
respective internal accounting controls, including any material complaint,
allegation, assertion or
15

--------------------------------------------------------------------------------




(m)            claim that the Company or any Subsidiary has engaged in
questionable accounting or auditing practices.
 
(n)            Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except in connection with the filing
of the Case (or any other bankruptcy, insolvency or similar proceeding filed by
any Subsidiary of the Company) or with any action approved by the Bankruptcy
Court (or any other court in connection with any such other proceedings), (i)
there has been no event, occurrence or development that has had or that would
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not materially altered its method of accounting, (iii) the Company has not
declared or made any dividend or distribution of cash or other property to its
shareholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock and (iv) the Company has not issued any Equity
Securities to any officer, director or Affiliate, except pursuant to existing
Company stock option or compensation plans.
 
(o)            Labor Relations.  No material labor dispute exists or, to the
Knowledge of the Company, is imminent with respect to any of the employees of
the Company, which would reasonably be expected to result in a Material Adverse
Effect.
 
(p)            Compliance.  Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or
governmental body or (iii) is or has been in violation of any statute, rule,
ordinance or regulation of any governmental authority, including, without
limitation, all foreign, federal, state and local Laws applicable to its
business and all such Laws that affect the environment, except in each case to
the extent permitted by the Bankruptcy Code.
 
(q)            Material Permits.  The Company and each Subsidiary possesses all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct its business
as described in the SEC Reports and except where the failure to possess such
permits is permitted by the Bankruptcy Code ("Material Permits"), and neither
the Company nor any Subsidiary has received any notice of proceedings relating
to the revocation or modification of any Material Permit.
 
(r)            Patents and Trademarks.  The Company and each Subsidiary has, or
has rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports (collectively, the "Intellectual Property Rights"). None of, and
neither the Company nor any Subsidiary has received a notice (written or
otherwise) that any of, the Intellectual Property Rights has expired, terminated
or been abandoned, or is expected to expire or terminate or be abandoned, within
two (2) years from the date of this Agreement.  Neither the Company nor any
Subsidiary has received, since the date of the latest audited
16

--------------------------------------------------------------------------------




(s)            financial statements included within the SEC Reports, a written
notice of a claim or otherwise has any Knowledge that the Intellectual Property
Rights violate or infringe upon the rights of any Person. To the Knowledge of
the Company, all such Intellectual Property Rights are enforceable and there is
no existing infringement by another Person of any of the Intellectual Property
Rights. The Company and each Subsidiary has taken reasonable security measures
to protect the secrecy, confidentiality and value of all of its intellectual
properties.
 
(t)            Transactions With Affiliates and Employees.
 
(i)            Except as set forth in the SEC Reports and for loans made in the
ordinary course of business by Affiliates of the Company in compliance with any
applicable Laws, neither Company nor any Subsidiary is a party to any
transaction (including any loan or other credit accommodation but excluding
deposits in the ordinary course of business) with any Affiliate, shareholder,
director, or executive officer of Company or any Subsidiary, and all such
transactions were made on substantially the same terms, including interest rates
and collateral, as those prevailing at the time for comparable transactions with
persons who are not related to or Affiliates of Company or any Subsidiary.
 
(ii)            Except as set forth in the SEC Reports and for loans made in the
ordinary course of business by Affiliates of the Company in compliance with any
applicable Laws, as of the date hereof, no credit extension by Company or any
Subsidiary to any Affiliate, shareholder, director, or executive officer of
Company or any Subsidiary is presently in material default or, during the
three-year period prior to the date of this Agreement, has been in material
default or has been restructured, modified, or extended in order to avoid or
cure a default.  As of the date hereof, principal and interest with respect to
any such credit extension will, to the Knowledge of Company, be paid when due
and the loan grade classification accorded such credit extension is appropriate.
 
(iii)            All agreements between the Company or any Subsidiary and any
Affiliates, shareholders, directors or executive officers of Company or any
Subsidiary comply, to the extent applicable.
 
(u)            Certain Fees.  Other than the fees payable to River Branch
Capital, LLC, DelMorgan & Co., and/or Dresner Partners, no brokerage or finder's
fees or commissions are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the Transaction Documents or the
transactions contemplated thereby. The Purchaser shall not have any obligation
with respect to any fees or with respect to any claims made by or on behalf of
other Persons for fees of a type contemplated in this Section 5(s) that may be
due from the Company in connection with the transactions contemplated by this
Agreement.
 
(v)            Application of Takeover Protections.  The Company and the Board
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti‑takeover provision
under the Articles of Incorporation or the Laws of its state of incorporation
that is or could become applicable to the Purchaser or Other Purchaser solely as
a
17

--------------------------------------------------------------------------------




(w)            result of the Company's issuance of the Shares and the
Purchaser's ownership of the Shares or in connection with the Other Private
Placements.
 
(x)            Regulatory Agreement. Except as described in the SEC Reports
(each, a "Regulatory Agreement"), neither the Company nor any Subsidiary (i) has
received, consented to, or entered into any notice, communication, memorandum,
agreement or order of any applicable Governmental Entity directing, restricting
or limiting, or purporting to direct, restrict or limit, in any manner the
operations of the Company or (ii) is aware of any basis for any unresolved
violation of any applicable Governmental Entity with respect to any Regulatory
Agreement.
 
(y)            CRA Compliance.  The Company and each Subsidiary, as applicable,
has received a rating of "Satisfactory" or better in its most recent examination
or interim review with respect to the CRA. The Company does not have Knowledge
of any facts or circumstances that would cause the Company or any Subsidiary:
(i) to be deemed not to be in satisfactory compliance in any material respect
with the CRA, and the regulations promulgated thereunder, or to be assigned a
rating for CRA purposes by federal bank regulators of lower than "Satisfactory";
or (ii) to be deemed to be operating in violation in any material respect of the
Bank Secrecy Act, the USA PATRIOT Act, any order issued with respect to
anti-money laundering by the U.S. Department of the Treasury's Office of Foreign
Assets Control, or any other applicable anti-money laundering statute, rule or
regulation; or (iii) to be deemed not to be in satisfactory compliance in any
material respect with the applicable privacy of customer information
requirements contained in any federal and state privacy laws and regulations,
including without limitation, in Title V of the Gramm-Leach-Bliley Act of 1999
and the regulations promulgated thereunder, as well as the provisions of the
information security program adopted by the Company and each Subsidiary. To the
Knowledge of the Company, no non-public customer information has been disclosed
to or accessed by an unauthorized third party in a manner which would cause
either the Company or any Subsidiary to undertake any remedial action. The Board
or, where appropriate, any Subsidiary has adopted, and the Company and each such
Subsidiary has implemented, an anti-money laundering program that contains
adequate and appropriate customer identification verification procedures that
comply with Section 326 of the USA PATRIOT Act and such anti-money laundering
program meets the requirements in all material respects of Section 352 of the
USA PATRIOT Act and the regulations thereunder, and the Company and each such
Subsidiary has complied in all material respects with any requirements to file
reports and other necessary documents as required by the USA PATRIOT Act and the
regulations thereunder.
 
(z)            Loan Loss Reserves. Each of the reserve and allowances for
possible loan losses and the carrying value for real estate owned which are
shown on the financial statements of the Company included in the SEC Reports has
been established in conformity with all applicable requirements, rules and
policies of applicable Governmental Entities and complies with GAAP applied on a
consistent basis to provide for possible losses on loans outstanding and real
estate owned as of the date of such financial statements.
 
(aa)            Investment Company. Neither the Company nor any Subsidiary is an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended.
18

--------------------------------------------------------------------------------




(bb)            No General Solicitation. Neither the Company nor any of its
Affiliates nor any Person acting on its or their behalf, has engaged or will
engage, in connection with the offering of the Shares or the Other Private
Placements, in any form of general solicitation or general advertising within
the meaning of Rule 502(c) under the Securities Act.
 
(cc)            Contracts.
 
(i)            Except as disclosed in the SEC Reports, the Company is not a
party or subject to any of the following: (A) any Contract, understanding or
obligation with respect to severance, termination, retention or change in
control, to pay liabilities or fringe benefits, with any present or former
directors of the Board, officers or employees of the Company, or any such
agreement, understanding or obligation, the assumption of which has been
approved by the Bankruptcy Court or that is a Postpetition Contract; (B) any
Contract providing for bonuses, pensions, options, deferred compensation,
retirement payments, royalty payments, profit sharing or similar payment or
benefit with respect to any present or former Representative of the Company, the
assumption of which has been approved by the Bankruptcy Court or that is a
Postpetition Contract; (C) any Contract under which the Company has created,
incurred, assumed or guaranteed indebtedness for borrowed money or that is an
outstanding guarantee, letter of comfort, letter of assurance, keepwell, letter
of credit, performance bond, surety bond, indemnity agreement or other form of
assurance or guarantee, the assumption of which has been approved by the
Bankruptcy Court or that is a Postpetition Contract; and (D) any Contract
required pursuant to Item 601 of Regulation S-K under the Securities Act to be
filed as an exhibit to any SEC Report, which has not been so filed (each of the
agreements described in clauses (A) through (D), a "Material Contract").
 
(ii)            The Company is not in material breach or material violation of,
or in default under or with respect to, any Material Contract.
 
(iii)            As of the date of this Agreement, the Company is not a party to
or bound by any non-competition Contract or other Contract the assumption of
which has been approved by the Bankruptcy Court or that is a Postpetition
Contract that (i) purports to limit in any material respect either the type of
business in which the Company may engage or the manner or locations in which the
Company may so engage in any business, or (ii) requires the disposition of any
material assets or line of business of the Company outside of the ordinary
course of business.
 
(iv)            A true and complete copy of each Material Contract to which the
Company is a party has previously been delivered or made available to the
Purchaser or will be made available to the Purchaser prior to the expiration
date of the Due Diligence Period (as hereinafter defined) (subject to applicable
confidentiality restrictions) and each such Contract is a valid and binding
agreement of the Company, as the case may be, and is in full force and effect,
except to the extent any has previously expired in accordance with its terms.
 
(v)            As of the date hereof, since the commencement of the Case, the
Company has not rejected and failed to replace, on terms that are no less
favorable to the Company, any Contract that is necessary to conduct the business
of the Company in substantially the same manner as presently conducted and as
proposed to be conducted
19

--------------------------------------------------------------------------------




(vi)            Exemption from Registration. The offering and issuance by the
Company of the Shares pursuant to the Plan shall be exempt from registration
pursuant to Section 4(2) of the Securities Act, Regulation D and Regulation S,
as applicable; provided, that in connection with the use of such exemptions, the
Company is relying on the truth and accuracy of the Purchaser's representations
and warranties provided in Section 4 of this Agreement.
 
(dd)            Other Private Placements.  Concurrently with the execution and
delivery of this Agreement, the Company has agreed to sell Shares of Class B
Common and Series A Preferred in the Other Private Placements on terms and
conditions that are substantially identical in all material respects to those
set forth in this Agreement (except as approved by Purchaser in writing).
 
(ee)            Section 382(l)(5).  The transactions contemplated by this
Agreement and the Case satisfy the requirements of Section 382(l)(5) of the
Internal Revenue Code of 1986, as amended, including the regulations and
published interpretations thereunder (the "Code").
 
(ff)            Properties.
 
(i)            The Company has previously delivered to Purchasers a list of all
real property owned or leased by the Company or any Subsidiary, including REO
Property ("Company Real Property"). The Company and each of its Subsidiaries has
good and marketable title to all real property owned by it (including any
property acquired in a judicial foreclosure proceeding or by way of a deed in
lieu of foreclosure or similar transfer), in each case free and clear of any
Liens except (i) liens for Taxes not yet due and payable and (ii) such
easements, restrictions and encumbrances, if any, as are not material in
character, amount or extent, and do not materially detract from the value, or
materially interfere with the present use of the properties subject thereto or
affected thereby.  Each lease pursuant to which the Company or any Subsidiary as
lessee, leases real or personal property is valid and in full force and effect
and neither the Company nor any Subsidiary, nor, to the Knowledge of Company,
any other party to any such lease, is in default or in violation of any material
provisions of any such lease. The Company has previously delivered to Purchaser
a complete and correct copy of each such lease. All real property owned or
leased by the Company or any Subsidiary are in all material respects in a good
state of maintenance and repair (normal wear and tear excepted), conform with
all applicable ordinances, regulations and zoning laws and are considered by the
Company to be adequate for the current business of the Company and its Company
Significant Subsidiaries. To the Knowledge of the Company, none of the
buildings, structures or other improvements located on any real property owned
or leased by the Company or any of its Company Significant Subsidiaries
encroaches upon or over any adjoining parcel or real estate or any easement or
right-of-way.
 
(ii)            The Company and each of its Company Significant Subsidiaries has
good and marketable title to all tangible personal property owned by it, free
and clear of all Liens except such Liens, if any, that are not material in
character, amount or extent, and that do not materially detract from the value,
or materially interfere with the present use of the properties subject thereto
or affected thereby. With respect to personal property used in the business of
the Company and its Company Significant Subsidiaries that is leased rather than
owned, neither the
20

--------------------------------------------------------------------------------




(iii)            Company nor any of its Company Significant Subsidiaries is in
default under the terms of any such lease.
 
(gg)            Environmental Matters.  To the Knowledge of Company and each
Subsidiary is and has been in compliance with all terms and conditions of all
applicable federal, state, and local Environmental Laws and permits thereunder,
except for violations that, individually or in the aggregate, have not, and are
not reasonably likely to have, a Material Adverse Effect.  Neither Company nor
any Subsidiary (i) has received any written notice of any violation of, or
inquiries regarding any violation of, any Environmental Laws, (ii) has
generated, stored, or disposed of any materials designated as Hazardous
Materials under the Environmental Laws, or (iii) is not subject to any claim or
lien under any Environmental Laws.  To the Knowledge of Company, no release (as
defined at CERCLA, 42 U.S.C. 9601(22), without regard for the exclusions therein
mentioned) of Hazardous Materials has occurred at or from any real estate during
the term of the ownership, lease or operation thereof by Company or any
Subsidiary for which the Environmental Laws required or require notice to any
third party, further investigation, or response action of any kind, and no
condition exists at any real estate currently owned, leased or operated by
Company or any Subsidiary for which the Environmental Laws required or require
notice to any third party, further investigation, or response action of any
kind.  Neither Company nor any Subsidiary has directed, controlled, overseen, or
participated in, or has sought to direct, control, oversee, or participate in,
the management of environmental matters of any borrower or any real estate in
which Company or any Subsidiary holds or has held a security interest (a
"Company Loan Property").  No asbestos or lead is now or has been contained in
any Company Real Property or any Company Loan Property.  There are no
underground storage tanks at any Company Real Property or Company Loan Property
and no person or Entity has closed or removed any underground storage tanks from
any Company Real Property or Company Loan Property.  No Company Real Property or
Company Loan Property is, or has been, an industrial site or a landfill during
its ownership, lease, operation, or loan with respect thereof or, to the
Knowledge of Company, prior to such ownership, lease, operation or loan.
 Company has furnished Purchaser true and complete copies of all environmental
assessments, reports, studies and other similar documents or information in its
possession or control relating to each Company Real Property and each Company
Loan Property.
 
(hh)            Loan Matters.
 
(i)            All loans held by the Company or any or any Subsidiary were made
in all material respects for good, valuable and adequate consideration in the
ordinary course of the business, in accordance in all material respects with
sound banking practices, and, to the Knowledge of the Company, are not subject
to any defenses, setoffs or counterclaims, including without limitation any such
as are afforded by usury or truth in lending laws, except as may be provided by
bankruptcy, insolvency or similar laws or by general principles of equity. The
notes or other evidences of indebtedness evidencing such loans and all forms of
pledges, mortgages and other collateral documents and security agreements are,
in all material respects, enforceable, valid, true and genuine and what they
purport to be.
 
(ii)            Neither the terms of any loan, any of the documentation for any
loan, the manner in which any loans have been administered and serviced, nor the
Company's practices of approving or rejecting loan applications, violate in any
material respect any federal,
21

--------------------------------------------------------------------------------




(iii)            state, or local law, rule or regulation applicable thereto,
including, without limitation, the Truth In Lending Act,  Regulations O and Z of
the Federal Reserve or any successor agency, the CRA, the Equal Credit
Opportunity Act, and any state laws, rules and regulations relating to consumer
protection, installment sales and usury.
 
(iv)            None of the agreements pursuant to which the Company or any
Subsidiary has sold loans or pools of loans or participations in loans or pools
of loans contains any obligation to repurchase such loans or interests therein
solely on account of a payment default by the obligor on any such loan.
 
(v)            As requested by Purchaser, prior to the Closing, the Company will
provide Purchaser with a list of all loans (A) that are contractually past due
ninety (90) days or more in the payment of principal and/or interest, (B) that
are on non-accrual status, (C) that are classified as "Watch", "Special
Mention", "Substandard", "Doubtful", "Loss" or words of similar import, (D)
where a reasonable doubt exists as to the timely future collectability of
principal and/or interest, whether or not interest is still accruing or the
loans are less than ninety (90) days past due, (E) where the interest rate terms
have been reduced and/or the maturity dates have been extended subsequent to the
origination of the loan due to concerns regarding the borrower's ability to pay
in accordance with the loan's original terms, and (F) where a specific reserve
allocation exists in connection therewith.
 
(ii)            Investment Securities; Derivatives.
 
(i)            Except for restrictions that exist for securities that are
classified as "held to maturity," none of the investment securities held by the
Company or any Subsidiary is subject to any restriction (contractual or
statutory) that would materially impair the ability of the Person holding such
investment freely to dispose of such investment at any time.
 
(ii)            Neither the Company nor any Subsidiary is a party to or has
agreed to enter into an exchange-traded or over-the-counter equity, interest
rate, foreign exchange or other swap, forward, future, option, cap, floor or
collar or any other contract that is a derivative contract (including various
combinations thereof) or owns securities that (A) are referred to generically as
"structured notes," "high risk mortgage derivatives," "capped floating rate
notes" or "capped floating rate mortgage derivatives" or (B) are likely to have
changes in value as a result of interest or exchange rate changes that
significantly exceed normal changes in value attributable to interest or
exchange rate changes.
 
(jj)            Taxes.  The Company (i) has prepared and filed all foreign,
federal and state income and all other Tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) has paid all Taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
22

--------------------------------------------------------------------------------




(kk)            Litigation.  There is no Proceeding which (i) adversely affects
or challenges the legality, validity or enforceability of any of the Transaction
Documents or the Shares or (ii) except as disclosed in the SEC Reports as of the
date of this Agreement, is reasonably likely to have a Material Adverse Effect,
individually or in the aggregate, if there were an unfavorable decision. Other
than with respect to the pending dispute in the Circuit Court of Ingham County,
State of Michigan, captioned G3 Properties, et. al. v. Capitol Bancorp Ltd., et
al, which dispute is covered by the Company's insurance, neither the Company nor
any Subsidiary, nor any director or officer thereof, is or has been the subject
of any Proceeding involving a claim of violation of or liability under federal
or state securities laws or a claim of breach of fiduciary duty. There has not
been, and to the Knowledge of the Company, there is not pending or contemplated,
any investigation by the SEC involving the Company or any current or former
director or officer of the Company. The SEC has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company or any of its Subsidiaries under the Exchange Act or the Securities
Act.
 
(ll)            Labor Matters.  No material labor dispute exists or, to the
Knowledge of the Company, is imminent with respect to any of the employees of
the Company or any Subsidiary which would have or reasonably be expected to have
a Material Adverse Effect. None of the employees of the Company or any
Subsidiary is a member of a union that relates to such employee's relationship
with the Company, and neither the Company nor any of its Subsidiaries is a party
to a collective bargaining agreement, and the Company and each Subsidiary
believes that its relationship with its employees is good. To the Knowledge of
the Company, no executive officer is, or is now expected to be, in violation of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of a third party, and
to the Knowledge of the Company, the continued employment of each such executive
officer does not subject the Company or any Subsidiary to any liability with
respect to any of the foregoing matters. The Company and the Subsidiaries are in
compliance in all material respects with all U.S. federal, state, local and
foreign laws and regulations relating to employment and employment practices,
terms and conditions of employment and wages and hours, except where the failure
to be in compliance would not have or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
(mm)            ERISA.  The Company and its Subsidiaries are in compliance in
all material respects with all applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (herein called "ERISA") and the Code applicable to
employee benefit plans (as defined in ERISA). No "reportable event" (as defined
in ERISA) has occurred with respect to any "pension plan" (as defined in ERISA)
for which the Company would have any liability. The Company has not incurred and
does not expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any "pension plan" or (ii) Sections 412 or
4971 of the Code; and each "pension plan" for which the Company or any
Subsidiary would have liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification.
 
(nn)            Disclosure.
23

--------------------------------------------------------------------------------




(oo)            No representation or warranty or other statement made by Company
in this Agreement or otherwise in connection with the transactions contemplated
by this Agreement contains any untrue statement or omits to state a material
fact necessary to make any of them, in light of the circumstances in which it
was made, not misleading.
 
(i)            The Company does not have Knowledge of any fact that has specific
application to Company (other than general economic or industry conditions) and
that may have Material Adverse Effect that has not been set forth in this
Agreement or otherwise disclosed to Purchaser in writing.
 
7.Pre-Closing Covenants.
 
(a)            Conduct of Business.  Between the date hereof and the Closing
Date, except as contemplated by and provided for under the Bankruptcy Code and,
if applicable, subject to any relevant orders of the Bankruptcy Court, the
Company shall operate and carry on the operations of its business in the
ordinary course and substantially as operated as of the date of this
Agreement; provided, however, the parties acknowledge and agree that the
Company's ability to operate in the ordinary course is limited by (i) the
utilization of cash flow from operations and restrictions on use of cash
collateral pursuant to orders of the Bankruptcy Court, (ii) the fact that the
business is being operated while in bankruptcy, and (iii) the Company's
inability to control the conduct of contractual counterparties and other third
parties, and such limitations may limit the Company's ability to operate in the
ordinary course.
 
(b)            Bankruptcy Filings, Covenants and Agreements.
 
(i)            The Company shall use commercially reasonable efforts to:
(A) obtain confirmation of the Plan and (B) cause the Effective Date to occur by
no later than December 31, 2012.
 
(ii)            The Company shall use its (and shall cause their respective
Subsidiaries to use) commercially reasonable efforts to take or cause to be
taken all actions, and do or cause to be done all things, necessary, proper or
advisable on its part under this Agreement and applicable Laws to consummate the
transactions contemplated hereby, including preparing and filing all
documentation to effect all necessary notices, reports and other filings and to
obtain all consents, registrations, approvals, permits and authorizations
necessary to be obtained from any third party and/or any Governmental Entity in
order to consummate the transactions contemplated hereby in accordance with the
timelines provided in this Agreement. Subject to applicable Laws, to the extent
reasonably practicable, the parties shall provide copies in advance, and consult
with each other on, all filings made with, or written materials submitted to,
any Governmental Entity in connection with the transactions contemplated by the
Transaction Documents. To the extent permitted by Law and reasonably
practicable, the Company shall provide the Purchaser with any communications
submitted to a Governmental Entity regarding material matters with respect to
the transactions contemplated by this Agreement.
 
(iii)            The Company further covenant and agree, with respect to any
threatened or pending preliminary or permanent injunction or other order, decree
or ruling or statute, rule, regulation or executive order that would adversely
affect the ability of the parties
24

--------------------------------------------------------------------------------




(iv)            hereto to consummate the transactions contemplated hereby, to
use commercially reasonable efforts to prevent the entry, enactment or
promulgation thereof, as the case may be.
 
(v)            Nothing in this Agreement shall obligate the Purchaser or any of
its Affiliates to take any action, or agree, (i) to limit in any manner
whatsoever or not to exercise any rights of ownership of any securities, or to
divest, dispose of or hold separate any securities or all or a portion of their
respective businesses, assets or properties or of the business, assets or
properties of the Company, or (ii) to limit in any manner whatsoever the
abilities of such entities (A) to conduct their respective businesses or own
such assets or properties or to conduct the business or own the properties or
assets of the Company or (B) to control their respective businesses or
operations or the business or operations of the Company.
 
(c)            Most Favored Nation; Certain Other Purchasers Prohibited.  During
the period from the date hereof though the Closing, the Company shall not enter
into any additional, or modify any existing, agreements with any existing or
future investors in the Company (including in connection with the Other Private
Placements) that have the effect of establishing rights or otherwise benefiting
such investor in a manner more favorable in any respect to such investor than
the rights and benefits established in favor of the Purchaser under this
Agreement, unless, in any such case, the Purchaser has been offered such rights
and benefits (which the Purchaser may accept or reject in its sole discretion).
 None of the Other Purchasers that are or become parties to the Other Private
Placements shall currently be or previously have been engaged, directly or
indirectly, in the adult entertainment industry, the gambling industry or the
alcohol or tobacco industry.
 
(d)            Notice of Other Terminations. The Company shall promptly notify
the Purchaser if any of the Other Securities Purchase Agreements are terminated.
 
(e)            No Shop.  During the period from the date hereof through the
Closing or the termination of this Agreement in accordance with its terms, the
Company shall not, and the Company shall not permit any of its Affiliates,
directors, officers or employees to, and the Company shall use commercially
reasonable efforts to cause its other representatives or agents (together with
directors, officers, and employees, the "Company Representatives") not to,
directly or indirectly, (i) discuss, encourage, negotiate, undertake, initiate,
authorize, recommend, propose or enter into, whether as the proposed surviving,
merged, acquiring or acquired corporation or otherwise, any transaction
involving a merger, consolidation, business combination, recapitalization,
purchase or disposition of any material amount of the assets of the Company or
any material amount of the capital stock or other ownership interests of the
Company (whether with respect to the outstanding capital stock of the Company or
the issuance by the Company of capital stock) (other than in connection with
this Agreement, the APA and the Other Private Placements) (an "Acquisition
Transaction"), (ii) facilitate, encourage, solicit or initiate discussions,
negotiations or submissions of proposals or offers in respect of an Acquisition
Transaction, (iii) furnish or cause to be furnished, to any Person, any
information concerning the business, operations, properties or assets of the
Company in connection with an Acquisition Transaction, or (iv) otherwise
cooperate in any way with, or assist or participate in, facilitate or encourage,
any effort or attempt by any other Person to do or seek any of the
foregoing. The Company shall notify the Purchaser orally and in writing promptly
(but in no
25

--------------------------------------------------------------------------------




(f)            event later than one (1) Business Day) after receipt by the
Company or any of the Company Representatives thereof of any proposal or offer
from any Person to effect an Acquisition Transaction or any request for
non-public information relating to the Company or for access to the properties,
books or records of the Company by any Person in connection with an Acquisition
Transaction.
 
(g)            Filings; Other Actions.
 
(i)            The Purchaser shall use its reasonable efforts to obtain all
governmental, quasi-governmental, court or regulatory approvals, consents or
statements of non-objection that, to its knowledge, are necessary to allow it to
acquire the Shares, including any approvals, consents or statements of
non-objection required by any state regulatory authorities and the Federal
Reserve. The Purchaser agrees (i) that it will use its reasonable efforts to
submit to the Federal Reserve (to the extent required) within thirty (30) days
of the date hereof, (A) an application or notice under Section 3 and/or 4, as
applicable, of the BHCA or a notice under the CIBCA, as applicable, to acquire
the Shares (the approval of such application, an "Approval") and/or (B) a
request for determination that it shall not be deemed to "control" the Company
or any subsidiary of the Company for purposes of Sections 3 or 4 of the BHCA by
reason of the purchase of the Shares or the consummation of the other
transactions contemplated by this Agreement (a "Non-Control Determination"), and
(ii) it will provide (and, if and as required by the Federal Reserve, will cause
any of its general partners, managers, managing members or management companies
or other controlling entities, as applicable, to provide) any passivity
commitments required by the Federal Reserve in connection with its request to
obtain such determination.  The determination of whether to seek Approval or a
Non-Control Determination shall be at Purchaser's sole discretion.
 
(ii)            Each party agrees, upon request, to furnish the other party with
all information concerning itself, its subsidiaries, Affiliates, directors,
officers, partners and shareholders and such other matters as may be reasonably
necessary or advisable in connection with any statement, filing, notice or
application made by or on behalf of such other party or any of its subsidiaries
to any Governmental Entity in connection with this Agreement.  Notwithstanding
anything in this Section 6(f) or elsewhere in this Agreement to the contrary,
(1) the Purchaser shall not be required to provide any materials to the Company
that it deems private or confidential and (2) the Purchaser shall provide
information only to the extent typically provided by the Purchaser to such
governmental entities under the Purchaser's policies consistently applied and
subject to such confidentiality requests as the Purchaser may reasonably seek.
 
8.            Additional Covenants.
 
(a)            Transaction Court Documents.
 
(i)            The Company shall provide to the Purchaser copies of all
Transaction Court Documents and all motions, objections, pleadings, notices,
proposed orders and other documents seeking the approval of any Transaction
Court Document or which are primarily related to the Transaction Court Documents
(collectively, the "Other Transaction Court Documents") as soon as reasonably
practicable prior to filing the same with the
26

--------------------------------------------------------------------------------




(ii)            Bankruptcy Court and (ii) the Purchaser shall provide to the
Company copies of all motions, objections, pleadings, notices, proposed orders
and other documents that are to be filed by or on behalf of the Purchaser in the
Case that are primarily related to the Transaction Court Documents as soon as
reasonably practicable after filing the same with the Bankruptcy Court. If,
after delivering the same to the Purchaser, the Company modifies any draft
Transaction Court Document or any Other Transaction Court Document in any
respect, including at the hearing scheduled to consider such Transaction Court
Document or any Other Transaction Court Document (such hearing, the "Relevant
Hearing"), the Company shall provide the modified version to the Purchaser as
soon as reasonably practicable following such modification.
 
(iii)            With respect to drafts of Transaction Court Documents and Other
Transaction Court Documents and motions seeking approval of the same and any
modifications subsequently made to such drafts and delivered to the Purchaser
pursuant hereto, the Purchaser shall raise with the Company in writing any
objections that the Purchaser might have to such drafts or modifications as soon
as reasonably practicable following receipt of such drafts or modifications, but
in no event later than one (1) Business Day prior to the Relevant Hearing or the
Company's intended date of filing the motion, as applicable; provided that if
the Purchaser has not been given a reasonable amount of time to review and
comment on such drafts or modifications, the Purchaser may object on the grounds
of failure to provide sufficient time; provided further that if the Purchaser
raises such an objection or if, after the conclusion of the Relevant Hearing,
the Bankruptcy Court makes any modifications to a Transaction Court Document and
Other Transaction Court Documents that were not discussed or described at the
Relevant Hearing, the Purchaser shall have three (3) Business Days after the
approval or entry of such Transaction Court Document and Other Transaction Court
Documents to raise any objections to such modifications. So long as the Company
complies with the requirements of this Section 7(a) regarding a given
Transaction Court Document and Other Transaction Court Documents, unless the
Purchaser timely raises an objection to such document as set forth herein (and
such objection has not been resolved to the reasonable satisfaction of the
Purchaser), such document shall be deemed to fulfill the condition precedent to
the Purchaser's obligation to consummate the transactions contemplated hereby
set forth in Section 8(b) hereof and the Purchaser shall be deemed to have
waived in all respects any termination right with respect to such document.
Regardless of whether or not the Purchaser raises any objection to a given
Transaction Court Document and Other Transaction Court Documents or any
modifications thereto in advance of the Relevant Hearing, the Purchaser shall be
deemed to have waived in all respects any closing condition or termination right
with respect to such document unless a Representative of the Purchaser, with
decision-making authority, appears at the Relevant Hearing to provide final
approval of such Transaction Court Document and Other Transaction Court
Documents and any modifications thereto made at or prior to such hearing.
 
(b)            Form D and Blue Sky.  The Company agrees to file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof to the Purchaser upon request. The Company, on or before the Closing,
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Shares for sale to the
Purchaser at the Closing pursuant to this Agreement under applicable securities
or "Blue Sky" Laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
upon
27

--------------------------------------------------------------------------------




(c)            the Purchaser's request. The Company shall make all filings and
reports as it reasonably determines are necessary relating to the offer and sale
of the Shares required under applicable securities or "Blue Sky" Laws of the
states of the United States following the Closing; provided, however, that the
Company shall not for any such purpose be required to qualify generally to
transact business as a foreign corporation in any jurisdiction where it is not
so qualified or to consent to general service of process in any such
jurisdiction.
 
(d)            Certain Fees and Expenses.  The Company shall pay its own
expenses (including the fees and expenses of its attorneys) in connection with
the preparation, negotiation, execution, and performance of this Agreement, the
Transaction Documents and the transactions contemplated hereby and thereby,
including all fees and expenses of agents, representatives, counsel, financial
advisors, investment bankers and accountants.  The Company shall also pay all
stamp or transfer taxes and other taxes (not including income or similar taxes)
and duties levied in connection with the sale and issuance of the applicable
Shares. In addition, Company shall pay or reimburse, or shall cause an affiliate
or affiliates of Company to pay or to reimburse, Purchaser and any Affiliate of
 Purchaser (including any direct or indirect equity owners of a Purchaser) and
any Person now or hereafter acting in concert with Purchaser in connection with
the transactions contemplated by this Agreement (an "Acting in Concert Person"),
for all documented third party costs and expenses incurred by Purchaser or an
Affiliate of Purchaser (including any direct or indirect equity owners of
Purchaser) or any Acting in Concert Person pursuant to and/or in connection with
the transactions contemplated by this Agreement (the "Purchaser Expenses") for
or related to (1) due diligence efforts, (2) negotiations relating to this
Agreement or the Transaction Documents (or any amendments or modifications to
this Agreement or the Transaction Documents), (3) actions required of Purchaser
pursuant to this Agreement (e.g., regulatory approvals) and (4) closing of the
transactions contemplated by this Agreement. The Purchaser Expenses may include,
without limitation, all costs and expenses of agents, counsel, consultants,
financial advisors, investment bankers and accountants, and all costs and
expenses for environmental reports, title commitments, property appraisals,
property condition reports, title policies and filing fees. In addition, Company
shall or shall cause an affiliate to Company to pay or to reimburse the
purchaser under the APA for all "APA Purchaser Expenses" (as that term is
defined in the APA).  As used herein, the term "Purchaser Expenses" means the
Purchaser Expenses and the "APA Purchaser Expenses" (as that term is defined in
the APA).
 
(e)            Confidential Information.  The Purchaser represents to the
Company that, at all times during the Company's offering of the Shares, the
Purchaser (i) has maintained in confidence all non-public information regarding
the Company received by the Purchaser from the Company or its agents, including,
without limitation, the existence of the transactions contemplated herein, (ii)
has used all such non-public information only in connection with the evaluation
of the transactions contemplated herein, and (iii) has not purchased or sold the
Company's securities or any securities convertible or exchangeable for any of
the Company's securities while in possession of such information, and that the
Purchaser will continue to comply with (i), (ii) and (iii) above until such
information (x) becomes generally available to the public other than through a
violation of this provision by the Purchaser or its agents or (y) is required to
be disclosed in legal proceedings (such as by deposition, interrogatory, request
for documents, subpoena, civil investigation demand, filing with any
governmental authority or similar process); provided, however, that before
making any use or disclosure in reliance on (y)
28

--------------------------------------------------------------------------------




(f)            above, the Purchaser shall give the Company prior written notice
specifying the circumstances giving rise thereto and will furnish only that
portion of the non-public information which is legally required in the opinion
of counsel to the Purchaser.
 
(g)            Board of Directors Matters.  Promptly after the Closing:
 
(i)            The  Board Representatives shall be nominated for election to the
Board pursuant to a shareholder vote or appointment, as the case may be, for so
long as Purchaser has a Qualifying Ownership Interest, subject to all legal and
governance requirements and approvals regarding service and election or
appointment as a director of the Company generally (including any required
approvals of the Federal Reserve), and to the approval of the Company's
Nominating/Corporate Governance Committee (the "Governance Committee") (such
approval not to be unreasonably withheld, delayed or conditioned).
 
(ii)            Subject to Section 7(e)(i), upon the death, resignation,
retirement, disqualification or removal from office as a member of the Board of
Directors of any Board Representative, Purchaser shall have the right to
nominate a replacement for such Board Representative, which nominee replacement
shall satisfy all legal and governance requirements regarding service as a
director of the Company and shall be reasonably acceptable to the Company.
 
(iii)            The Company hereby agrees that, from and after the Closing
Date, for so long as Purchaser has a Qualifying Ownership Interest and does not
have a Board Representative currently serving on the Board, the Company shall,
subject to applicable law, invite a person designated by Purchaser (the "Board
Observer") to attend meetings of the Board (including any meetings of the
Governance Committee) in a nonvoting observer capacity.  The Board Observer
shall not have any right to vote on any matter presented to the Board or any
committee thereof.  The Company shall give the Board Observer written notice of
each meeting of the Board at the same time and in the same manner as the members
of the Board, shall provide the Board Observer with all written materials and
other information given to members of the Board at the same time such materials
and information are given to such members, and shall permit the Board Observer
to attend as an observer at all meetings thereof, and in the event the Company
proposes to take any action by written consent in lieu of a meeting, the Company
shall give written notice thereof to the Board Observer prior to the effective
date of such consent describing the nature and substance of such action and
including the proposed text of such written consents; provided, however, that:
(1) the Board Observer may be excluded, from executive sessions comprised solely
of independent directors, by the Chairman of the Board (or, if applicable, the
lead or presiding independent director) if, in the written advice of counsel,
such exclusion is necessary in order for the Company to comply with applicable
law, regulation or stock exchange listing standards (it being understood that it
is not expected that the Board Observer would be excluded from routine executive
sessions); (2) the Company and the Board shall have the right to withhold any
information and to exclude the Board Observer from any meeting or portion
thereof if doing so is, in the written advice of counsel, (x) necessary to
protect the attorney-client privilege between such party and counsel, or
(y) necessary to avoid a violation of fiduciary requirements under applicable
law; and (3) the Purchaser shall cause the Board Observer to agree to hold in
confidence and trust and to act in a fiduciary manner with respect to all
information provided to the Board Observer.  The Purchaser covenants and agrees
to hold all
29

--------------------------------------------------------------------------------




(iv)            such information obtained from the Board Observer as provided in
the prior sentence in confidence pursuant to Section 7(d) above.
 
(v)            The chairman of the Board shall (x) not be an executive officer
of the Company, and (y) shall be appointed by the Governance Committee following
an annual meeting of shareholders that is to occur within the ninety (90) days
following the effectiveness of the Plan.
 
(vi)            The Company shall enter into a director indemnification
agreement, in a form mutually agreed to between the Company and the Purchaser,
with each Board Representative.
 
(vii)            For as long as a Board Representative is a member of the Board,
the Company shall procure and maintain a director and officer insurance policy
that is reasonably acceptable to the Purchaser covering each Board
Representative.
 
(viii)            Notwithstanding anything in this Section 7(e) to the contrary,
if the Purchaser no longer has a Qualifying Ownership Interest, (x) the
Purchaser will have no further rights under this Section 7(e) and, at the
written request of the Board, shall use all commercially reasonable efforts to
cause any Board Representatives to resign from the Board as promptly as possible
thereafter, and (y) the Company will no longer have any obligations under this
Section 7(e).  The Purchaser shall promptly inform the Company if and when it
ceases to hold a Qualifying Ownership Interest in the Company.
 
(h)            Limitation on Beneficial Ownership.  Except as provided herein,
no Other Purchaser (and its Affiliates or any other Persons with which it is
acting in concert or whose holdings would otherwise be required to be aggregated
for purposes of the BHCA or the CIBCA) will be entitled to purchase a number of
securities of the Company that would result in such Other Purchaser becoming,
directly or indirectly, the beneficial owner (as determined under Rule 13d-3
under the Exchange Act) of more than 9.9% of the number of shares of Common
Stock of the Company issued and outstanding (based on the number of outstanding
shares as of the Closing Date).
 
(i)            Additional Securities Purchase Agreements.  The Company agrees to
cause the Other Securities Purchase Agreements to include the following:
 
(i)             A representation that Other Purchaser has made an independent
investment decision with respect to the transactions contemplated by the
agreement and specifically is not making the investment decision based on the
fact that any of the equity or asset purchasers involved in the Company's 2012
bankruptcy proceeding actually purchased equity or assets of the Company or in
reliance on any discussions with or actions of any such equity or asset
purchasers; and
 
(ii)            A representation that No Other Purchaser has been, or is
currently engaged, in the adult entertainment industry, the gambling industry,
or the alcohol or tobacco industry.
 
(iii)            The representations in Section 4 hereof.
30

--------------------------------------------------------------------------------




(iv)            Other Matters.
 
(v)            Before the Closing, the Company covenants to use its reasonable
best efforts to cause the transactions contemplated by this Agreement and the
Case to qualify under Section 382(l)(5) of the Code and (ii) avoid an "ownership
change" as defined in Section 382(g) of the Code.  After the Closing and for so
long as the Purchaser has a Qualifying Ownership Interest, the Company covenants
to (i) maintain or cause to be maintained qualification of the transactions
contemplated by this Agreement and the Case under Section 382(l)(5) of the Code
and (ii) avoid an "ownership change" as defined in Section 382(g) of the Code
during any time in which the Company is a "loss corporation" as defined in
Section 382(k)(1) of the Code.
 
(vi)            Notwithstanding anything in this Agreement to the contrary, in
the event of a breach of the covenant set forth in this Section 7(h) or a breach
of the representation in Section 5(cc), other than, in either case, as a result
of the act or failure to act on the part of Purchaser (and notwithstanding
whether such breach would also constitute a breach of any other representation,
warranty or covenant of the Company set forth herein), Purchaser's sole and
exclusive remedy after the Closing shall be monetary damages in an amount to be
determined pursuant to an independent appraisal of the dimunition in value of
Purchaser's Shares in accordance with a valuation methodology to be determined
and agreed upon by the parties prior to the expiration of the Due Diligence
Period, provided, that Purchaser shall only be entitled to damages for the
Shares owned by Purchaser at the time of such breach.
 
9.            Conditions to the Purchaser's and the Company's Obligations.  Both
the obligation of the Purchaser to purchase the Shares, and the obligation of
the Company to issue and sell the Shares, pursuant to Section 2 hereof at the
Closing, are subject to satisfaction or waiver of each of the following
conditions precedent:
 
(a)            Definitive Documents. The Transaction Documents shall have been
executed by the parties thereto in the forms attached hereto (where applicable)
or otherwise as agreed to by the Purchaser, the Company and the other parties
thereto on or prior to the Effective Date, and approval by the Bankruptcy Court
of the Transaction Documents shall have been obtained, as necessary. After the
execution of the Transaction Documents by the parties thereto, such Transaction
Documents shall not be modified without the Purchaser's and the Company's
consent, and shall be in effect and the consummation of the transactions
contemplated thereby shall not be stayed, and all conditions to the obligations
of the parties under the Transaction Documents shall have been satisfied or
effectively waived. All corporate and other proceedings to be taken by the
Purchaser and the Company in connection with the Transaction Documents and the
transactions contemplated thereby to be completed at the Closing and documents
incident thereto shall have been completed in form and substance satisfactory to
the Purchaser and the Company, and the Purchaser and the Company shall have
received all such counterpart originals or certified or other copies of the
Transaction Documents and such other documents as it may reasonably request.
 
(b)            Transaction Court Documents. Subject to Section 7(a), the
Bankruptcy Court shall have confirmed the Plan, approved the Disclosure
Statement and entered all orders included in the Transaction Court Documents and
Other Transaction Court Documents, each of
31

--------------------------------------------------------------------------------




(c)            which orders shall not have been subsequently modified without
the Purchaser's and the Company's prior written consent, reversed or vacated,
and each such Transaction Court Document and Other Transaction Court Document
shall be in effect and not be stayed.  The orders approving the Transaction
Court Documents or relating to Purchaser's obligations under this Agreement
shall be in form and substance acceptable to the Purchaser and be unmodified by
the confirmation order and be Final Orders.  This condition may be affirmatively
waived in writing by Purchaser, but is not subject to the silent waiver
provisions contained in Section 7(a)(ii).
 
(d)            Effective Date. The Effective Date shall have occurred.
 
(e)            Closing of the APA.  The first Closing (as such term is defined
in the APA) shall have occurred (or shall occur simultaneously with the
Closing).
 
10.            Conditions to the Purchaser's Obligation.  The obligation of the
Purchaser to purchase the Shares pursuant to Section 2 hereof is subject to
satisfaction or waiver of each of the following conditions precedent:
 
(a)            Representations and Warranties; Covenants. The representations
and warranties of the Company shall be true and correct in all material respects
as of the date when made and as of the date of the Closing, with the same force
and effect as if they had been made on and as of the Closing Date (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specified date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company on or before the Closing Date. The Company shall
have delivered to the Purchaser at the Closing a certificate dated the Closing
Date and signed on behalf of an officer of the Company to the effect that the
conditions set forth in this Section 9(a) have been satisfied.
 
(b)            Articles of Incorporation and Bylaws. The Articles of
Incorporation and Bylaws, as provided for in the Plan, shall contain the terms
contemplated hereby, and the Articles of Incorporation shall have been filed
with and accepted by the Secretary of State of Michigan. As of the Closing Date,
the Company shall have made available to the Purchaser a complete and correct
copy of the Articles of Incorporation and the Bylaws, in full force and effect
as of the Closing Date.
 
(c)            Litigation. There shall be no (i) threatened or pending
Postpetition suit, action, investigation, inquiry or other proceeding by or
before any court of competent jurisdiction (excluding the Case or any
Proceedings thereunder, and any matter that represents a prepetition claim in
the Case), or (ii) Proceedings instituted by any Governmental Entity that remain
pending and seek to restrain, enjoin, prevent, delay, prohibit or otherwise make
illegal the performance of any of the Transaction Documents.
 
(d)            Consents Under Agreements. The Company shall have obtained the
consent or approval of each Person whose consent or approval shall be required
under any Material Contract to which the Company or any of its Subsidiaries is a
party in connection with the transactions contemplated by this Agreement, except
for (i) Material Contracts as to which
32

--------------------------------------------------------------------------------




(e)            consent or approval is unnecessary under Section 365 of the
Bankruptcy Code or (ii) Material Contracts with a party that received actual,
written notice in the Case and failed to object to the treatment of such
Contract thereunder prior to the Effective Date.
 
(f)            Confirmation Order. Subject to Section 7(a), the Confirmation
Order shall have been entered by the Bankruptcy Court in form and substance
reasonably acceptable to the Purchaser, shall be unstayed and, once entered,
shall not have been modified without the Purchaser's prior written consent.
 
(g)            Consents and Approvals. The Company shall have received all
approvals, clearances, consents and authorizations required to be obtained for
the consummation of the transactions contemplated hereby, which approvals,
clearances, consents and authorizations have not been stayed or vacated (the
"Consents and Approvals"), which Consents and Approvals shall not contain any
condition or restriction that, in the Purchaser's reasonable judgment,
materially impairs the reorganized Company's ability to carry on its business as
conducted on the date hereof or materially restricts any business activity of
the Purchaser or the Company. All waiting periods imposed by applicable Law
(including under the HSR Act, if applicable) in connection with the transactions
contemplated by the Transaction Documents shall have expired or been terminated
without any action having been taken by any court of competent jurisdiction
restraining, preventing or imposing materially adverse conditions upon such
transactions (which action remains in effect).
 
(h)            No Material Adverse Effect. Other than the Case, since January 1,
2012 to the date of this Agreement, no event, circumstance or matter has
occurred or arisen that has had, or would reasonably be expected to have, a
Material Adverse Effect.  From the date of this Agreement to the Closing Date,
no event, circumstance or matter shall have occurred or arisen that has had, or
would reasonably be expected to have, a Material Adverse Effect.
 
(i)            FDIC Waiver. The Company shall have applied for and received a
waiver of liability from the Federal Deposit Insurance Corporation regarding any
potential cross-guarantee liability that may be asserted against the Company or
any of its Subsidiaries resulting from the failure of Commerce Bank of Southwest
Florida, in form and substance satisfactory to the Purchaser.
 
(j)            Tax Opinion of Honigman Miller Schwartz and Cohn LLP.  On the
basis of facts, representations and assumptions which shall be consistent with
the state of facts existing on the Closing Date, the Purchaser shall have
received an opinion from Honigman Miller Schwartz and Cohn LLP dated the Closing
Date, substantially to the effect that on the basis of the facts,
representations and assumptions set forth or referred to in such opinion the
reorganization set forth in the Plan and described in the Disclosure Statement
should qualify under Section 382(l)(5) of the Code.
 
(k)            Code of Ethics.  The Company shall have adopted a code of ethics,
suitable for a company commonly sized, similarly complex and in the same
industry, which includes a provision that precludes any of the Company's
officers and directors from making any political contributions to persons
running for any State office in the State of Michigan.
33

--------------------------------------------------------------------------------




(l)            Purchaser Approvals.  Purchaser shall have obtained any necessary
Approval and/or Non-Control Determination pursuant to Section 6(f).
 
(m)            Purchaser Approval of the Plan and Final Order.  Purchaser shall
have approved the Plan and the Final Orders.
 
(n)            Equity Raise.  The Company shall have consummated transactions
pursuant to this Agreement and the Other Private Placements to sell, in the
aggregate, One Hundred Million Dollars ($100,000,000) in Shares.
 
(o)            Compliance with Laws; No Adverse Action or Decision. Since the
date hereof, (i) no Law shall have been promulgated, enacted or entered that
restrains, enjoins, prevents, materially delays, prohibits or otherwise makes
illegal the performance of any of the Transaction Documents with respect to the
transactions contemplated thereby to be completed at the Closing; (ii) no
preliminary or permanent injunction or other order by any Governmental Entity
that restrains, enjoins, prevents, delays, prohibits or otherwise makes illegal
the performance of any of the Transaction Documents shall have been issued and
remain in effect, except for such injunctions that, if obtained, would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the reorganized Company; and (iii) no Governmental Entity
shall have instituted any Proceeding that seeks to restrain, enjoin, prevent,
delay, prohibit or otherwise make illegal the performance of any of the
Transaction Documents, except for any Proceedings, which have a significant
possibility of being brought to a conclusion which would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on the
reorganized Company.
 
11.            Conditions to the Company's Obligation.  The obligation of the
Company to issue and sell the Shares to the Purchaser pursuant to Section 2
hereof is subject to satisfaction or waiver of each of the following conditions
precedent:
 
(a)            Representations and Warranties; Covenants. The representations
and warranties of the Purchaser shall be true and correct in all material
respects as of the date when made and as of the date of the Closing, with the
same force and effect as if they had been made on and as of the Closing Date
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specified date), and the Purchaser
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Purchaser on or before the Closing.  The
Purchaser shall have delivered to the Company at the Closing a certificate dated
the Closing Date and signed on behalf of the Purchaser or an officer of the
Purchaser to the effect that the conditions set forth in this Section 10(a) have
been satisfied.
 
(b)            Compliance with Laws; No Adverse Action or Decision. Since the
date hereof, (i) no Law shall have been promulgated, enacted or entered that
restrains, enjoins, prevents, materially delays, prohibits or otherwise makes
illegal the performance of any of the Transaction Documents with respect to the
transactions contemplated thereby to be completed at the Closing; (ii) no
preliminary or permanent injunction or other order by any Governmental Entity
that restrains, enjoins, prevents, delays, prohibits or otherwise makes illegal
the
34

--------------------------------------------------------------------------------




(c)            performance of any of the Transaction Documents shall have been
issued and remain in effect, except for such injunctions that, if obtained,
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on the reorganized Company; and (iii) no Governmental
Entity shall have instituted any Proceeding that seeks to restrain, enjoin,
prevent, delay, prohibit or otherwise make illegal the performance of any of the
Transaction Documents, except for any Proceedings, which have a significant
possibility of being brought to a conclusion which would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on the
reorganized Company.
 
(d)            Consents and Approvals. The Company shall have received the
Consents and Approvals, which Consents and Approvals shall not contain any
condition or restriction that materially impairs the reorganized Company's
ability to carry on its business as conducted on the date hereof or materially
restricts any business activity of the Purchaser or the Company. All waiting
periods imposed by applicable Law (including under the HSR Act, if applicable)
in connection with the transactions contemplated by the Transaction Documents
shall have expired or been terminated without any action having been taken by
any court of competent jurisdiction restraining, preventing or imposing
materially adverse conditions upon such transactions (which action remains in
effect).
 
(e)            Confirmation Order. The Confirmation Order shall have been
entered by the Bankruptcy Court in form and substance reasonably acceptable to
the Company, shall be unstayed and, once entered, shall not have been modified
without the Company's prior written consent.
 
(f)            Certificate Confirming Materials Furnished.  The Company shall
have received a certificate executed by the Purchaser acknowledging that the
Purchaser has sought such accounting, legal and tax advice as the Purchaser has
considered necessary to make an informed investment decision with respect to its
acquisition of the Shares.
 
12.            Termination.
 
(a)            This Agreement may be terminated at any time prior to the Closing
as follows, under the following conditions:
 
(i)            by mutual consent of the parties;
 
(ii)            by Purchaser if any condition in Section 8 or 9 has not been
satisfied by the third (3rd) Business Day following the expiration of the Due
Diligence Period or if satisfaction of such a condition by such date is or
becomes impossible, and Purchaser has not waived such condition on or before
such date;
 
(iii)            by Company if any condition in Section 8 or 10 has not been
satisfied by the third (3rd) Business Day following the expiration of the Due
Diligence Period or if satisfaction of such a condition by such date is or
becomes impossible (other than, in either case, through the failure of Company
to comply with its obligations under this Agreement or the APA), and Company has
not waived such condition on or before such date;
35

--------------------------------------------------------------------------------




(iv)             by Purchaser, (x) if any representation or warranty made herein
or in the APA for the benefit of Purchaser or the purchaser under the APA or in
any certificate or document furnished to Purchaser or the purchaser under the
APA pursuant to this Agreement or the APA is untrue in any material respect, or
(y) the Company shall have defaulted in the performance of any obligation herein
contained or contained in the APA, and, in either case, Purchaser has notified
Company of the fact that a representation or warranty is untrue or of the
default, and such untrue statement or default has remained uncured for a period
of ten (10) days after such notice (and the Closing Date shall be extended to
the last day of such period); or
 
(v)            by Company, if any representation or warranty made herein for the
benefit of Company or in any certificate or document furnished to Company
pursuant to this Agreement is untrue in any material respect or Purchaser shall
have defaulted in any respect in the performance of any obligation herein
contained, Company has notified Purchaser of the fact that a representation or
warranty is untrue or of the default, and such untrue statement or default has
remained uncured for a period of ten (10) days after such notice (and the
Closing Date shall be extended to the last day of such period); or
 
(vi)            by either party if the Closing has not occurred by December 31,
2012, provided, however, that the right to terminate this Agreement under this
Section 11(a)(vi) shall not be available to any party if the action or failure
to act of such party or any of its Affiliates has been a principal cause of or
resulted in the failure of the Closing to occur on or before such date;
 
(vii)             by either party if Purchaser is required to procure any
regulatory approval or provide any notice to any Governmental Entity in order to
consummate the transactions contemplated by this Agreement and Purchaser has not
procured such approval or provided such notice by November 30, 2012; or
 
(viii)            by a party pursuant to any other provision of this Agreement
that permits termination not previously identified in this Section, provided
notice of such termination is made within the time periods set forth in each
such provision.
 
(b)            If this Agreement is terminated (i) pursuant to Section 11(a)(i)
or (vi), or (ii) pursuant to Section 11(a)(ii), (iii), (vii) or (viii) under
circumstances other than those described in Section 11(c) below, the Deposit
shall be returned to Purchaser and no party shall have any further obligation
hereunder to any other party other than such obligations which expressly survive
the termination of this Agreement.
 
(c)            If this Agreement is terminated: (i) by Purchaser pursuant to
Section 11(a)(iv); (ii) by Purchaser pursuant to Section 11(a)(ii) because a
condition to Closing set forth in Section 8 or 9 hereof is not met or is
unsatisfied, in each case provided that the failure of such conditions to be met
is not due to the failure of Purchaser to fulfill its obligations under this
Agreement or such failure was not due to facts or circumstances under
Purchaser's control; (iii) by the Company pursuant to Section 11(a)(iii) because
a condition to Closing set forth in Section 8 or 10 hereof is not met or is
unsatisfied, in each case provided that the failure of such conditions to be met
is not due to the failure of Purchaser to fulfill its obligations under this
Agreement or such failure was not due to facts or circumstances under
Purchaser's control; (iv)
36

--------------------------------------------------------------------------------




(d)            by either party pursuant to Section 9.4(a)(vii) and the events
giving rise to such termination are due to the failure of the Company to fulfill
its obligations under this Agreement or the events giving rise to such
termination are due to facts or circumstances under the Company's control; or
(v) by a party pursuant to Section 11(a)(viii) provided that the events giving
rise to such termination  were not due to the failure of Purchaser to fulfill
its obligations under this Agreement or the events giving rise to such
termination were not due to facts or circumstances under Purchaser's control,
then, in each such case, the Purchaser shall be entitled to an amount equal to
four percent (4%) of the sum of the Purchase Price and the purchase price under
the APA (the "Termination Fee"), as liquidated damages and as Purchaser's sole
remedy hereunder (it being agreed by the parties that Purchaser's damages for
negotiating and entering into this Agreement are difficult to determine, and
that the Termination Fee represents a fair and reasonable estimate of those
damages); provided, however, (x) that in all events Purchaser shall have the
right to claim damages after the Closing Date for a breach of any
representation, warranty, term, provision, condition or covenant hereunder
and/or seek indemnification pursuant to Section 13(n) below, and (y) any
termination fee under the APA shall be included in, and not be in addition to,
the Termination Fee.  Without limiting any obligation of Company to pay the
Termination Fee, Purchaser shall only be obligated to return its due diligence
materials (as hereinafter defined) after the Termination Fee is paid in full.
Notwithstanding anything in this Section 11(c) to the contrary, in no event
shall the Company be liable to pay the Termination Fee if this Agreement is
terminated  as a result of an FDIC seizure or other FDIC-assisted takeover of
substantially all of the Company's Affiliate banks.
 
(e)            If this Agreement is terminated by Company pursuant to Section
11(a)(v), then Company shall be entitled to retain the Deposit plus Purchaser
shall pay the Company the Purchaser Expenses paid by Company to Purchaser after
the expiration of the Due Diligence Period and which expenses were first
incurred after the expiration of the Due Diligence Period (the "Reimbursement
Fee") as liquidated damages and as Company's sole remedy hereunder (it being
agreed by the parties that Company's damages for negotiating and entering into
this Agreement are difficult to determine, and that the Reimbursement Fee
represents a fair and reasonable estimate of those damages); provided, however,
that in all events if Closing occurs Company shall have the right to claim
damages after the Closing Date for a breach of any representation, warranty,
term, provision, condition or covenant hereunder and/or seek indemnification
pursuant to Section 13(n) below.
 
(f)            Notwithstanding anything to the contrary contained in this
Agreement, from the date of this Agreement until 5:00 p.m. Eastern Time on
November 30, 2012 (the "Due Diligence Period"), Purchaser shall have the right
to conduct such inspections, investigations, examinations and evaluations of the
Company and the Shares as the Purchaser shall deem necessary (the "Due Diligence
Investigation").  Company agrees to take all steps reasonably necessary to
assist Purchaser in its Due Diligence Investigation, including, without
limitation, providing to Purchaser copies of and access to all documents,
instruments and agreements requested by Purchaser that are in Company's
possession or control. Notwithstanding anything to the contrary contained in
this Agreement, Purchaser may for any reason (or no reason) in its sole and
absolute discretion elect to terminate this Agreement by notice to Company given
on or before the expiration of the Due Diligence Period.  If Purchaser shall
elect to terminate this
37

--------------------------------------------------------------------------------




(g)            Agreement pursuant to this Section 11(e), then (i) the Company
may retain the Deposit, and the parties hereto shall thereafter have no further
obligations under this Agreement, except for any obligations which expressly
survive the termination hereof, and (ii) the Company agrees not to (and to cause
its Affiliates not to) bring any Proceedings against the Purchaser relating to
or arising from Purchaser's exercise of its termination rights under this
Section 11(g).
 
(h)            Intentionally Omitted.
 
(i)            Notwithstanding any termination of this Agreement pursuant to
this Section 11, the terms and provisions of Sections 7(c), 7(d), and 13 shall
remain in full force and effect.
 
(j)            Notwithstanding any other provision of this Agreement or the APA,
the Company prior to the Closing shall have the option at any time, for any
reason or no reason, to terminate this Agreement or this Agreement and the APA,
together, if it pays the Termination Fee and Purchaser Expenses to Purchaser in
immediately available funds.
 
(k)            Notwithstanding the foregoing or anything to the contrary
contained in this Agreement, under no circumstances will the execution of this
Agreement, termination of this Agreement or any Closing under this Agreement
affect the validity or enforceability of (i) that certain pre-negotiation
agreement dated as of September 21, 2012 by and between the Company and TFM
Management, LLC ("TFM"), (ii) that certain pre-negotiation agreement dated
September 21, 2012 by and among TFM and certain of the Company's Affiliate
banks, and (iii) that certain side letter agreement relating to expense
reimbursement dated as of September 21, 2012 by and among TFM and certain of the
Company's Affiliate banks.
 
13.      Registration Rights.
 
(a)            Registration.  Subject to the terms and conditions of this
Agreement, the Company covenants and agrees that as promptly as practicable
after the Closing Date (and in any event no later than the Registration
Deadline), the Company shall have prepared and filed with the SEC a Shelf
Registration Statement covering the resale of all Registrable Securities (or, if
permitted by the rules of the SEC, otherwise designated an existing Shelf
Registration Statement filed with the SEC to cover the Registrable Securities),
and, to the extent the Shelf Registration Statement has not theretofore been
declared effective, the Company shall use commercially reasonable efforts to
cause such Shelf Registration Statement to be declared or become effective not
later than the Effectiveness Deadline and to keep such Shelf Registration
Statement continuously effective and in compliance with the Securities Act and
usable for resale of such Registrable Securities for a period from the date of
its initial effectiveness until such time as there are no Registrable Securities
remaining (including by re-filing such Shelf Registration Statement (or a new
Shelf Registration Statement) if the initial Shelf Registration Statement
expires) (the "Effectiveness Period").  Notwithstanding the registration
obligations set forth in this Section 12(a), in the event that all of the
Registrable Securities cannot, as a result of the application of Rule 415, be
registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (x) inform each of the Holders thereof
and use its commercially reasonable efforts to file amendments to the initial
Shelf Registration Statement as
38

--------------------------------------------------------------------------------




(b)            required by the SEC and/or (y) withdraw the initial Shelf
Registration Statement and file a new Shelf Registration Statement, in either
case covering the maximum number of Registrable Securities permitted to be
registered by the SEC, on such form available to the Company to register for
resale the Registrable Securities as a secondary offering; provided, however,
that prior to filing such amendment or new Shelf Registration Statement, the
Company shall be obligated to use its commercially reasonable efforts to
advocate with the SEC for the registration of all of the Registrable Securities
in accordance with the SEC Guidance, including Compliance and Disclosure
Interpretation 612.09.  Notwithstanding any other provision of this Agreement
and subject to the payment of Liquidated Damages in Section 12(k), if any SEC
Guidance sets forth a limitation of the number of Registrable Securities or
other securities permitted to be registered on a particular Shelf Registration
Statement as a secondary offering (and notwithstanding that the Company used
commercially reasonable efforts to advocate with the SEC for the registration of
all or a greater number of Registrable Securities), the number of Registrable
Securities or securities to be registered on such Shelf Registration Statement
will be reduced as follows: first, the Company shall reduce or eliminate the
securities to be included by any Person other than a Holder; second, the Company
shall reduce or eliminate any securities to be included by any Affiliate (which
shall not include the Purchaser or its Affiliate) of the Company; and third, the
Company shall reduce the number of Registrable Securities to be included by all
Holders on a pro rata basis based on the total number of unregistered
Registrable Securities held by such Holders, subject to a determination by the
SEC that certain Holders must be reduced before other Holders based on the
number of Registrable Securities held by such Holders.  In the event the Company
amends the initial Shelf Registration Statement or files a new Shelf
Registration Statement, as the case may be, under clauses (x) or (y) above, the
Company will use its commercially reasonable efforts to file with the SEC, as
promptly as allowed by the SEC or SEC Guidance provided to the Company or to
registrants of securities in general, one or more registration statements on
such form available to the Company to register for resale those Registrable
Securities that were not registered for resale on the initial Shelf Registration
Statement, as amended, or the new Shelf Registration Statement.
 
No Holder shall be named as an "underwriter" in any registration statement
without such Holder's prior written consent.
(i)            Any registration pursuant to this Section 12(a) shall be effected
by means of a shelf registration under the Securities Act on Form S-1 (or, if
the Company is then eligible, on Form S-3) (a "Shelf Registration Statement") in
accordance with the methods and distribution set forth in the Shelf Registration
Statement and Rule 415.  If the Purchaser or any other Holder of Registrable
Securities to whom the registration rights conferred by this Agreement have been
transferred in compliance with this Agreement intends to distribute any
Registrable Securities by means of an underwritten offering, it shall promptly
so advise the Company, and the Company shall take all reasonable steps to
facilitate such distribution, including the actions required pursuant to
Section 12(c); provided that the Company shall not be required to facilitate an
underwritten offering of Registrable Securities unless the expected gross
proceeds from such offering exceed One Million Dollars ($1,000,000.00).  The
lead underwriters in any such distribution shall be selected by the holders of a
majority of the Registrable Securities to be distributed and shall be reasonably
acceptable to the Company.
(ii)            The Company shall not be required to effect a registration
39

--------------------------------------------------------------------------------




(including a resale of Registrable Securities from an effective Shelf
Registration Statement) or an underwritten offering pursuant to this
Section 12(a):
(A)            with respect to securities that are not Registrable Securities;
 
(B)            during any Scheduled Black-out Period, with respect to any resale
of Registrable Securities from an effective Shelf Registration Statement by the
Purchaser who, at such time, has appointed a Board Representative or Board
Observer pursuant to Section 7(e); or
 
(C)            if the Company has notified the Purchaser and all other Holders
that in the good faith judgment of the Board, it would be materially detrimental
to the Company or its security holders for such registration or underwritten
offering to be effected at such time, in which event the Company shall have the
right to defer such registration or underwritten offering for a period of not
more than forty-five (45) days after receipt of the request of the Purchaser or
any other Holder; provided that such right to delay a registration or
underwritten offering shall be exercised by the Company (1) only if the Company
has generally exercised (or is concurrently exercising) similar black-out rights
against all holders of similar securities that have registration rights, (2) not
more than once in any twelve (12)-month period and (3) so long as the total
number of days of any delays hereunder and the total number of days of any
suspension under Section 12(d) do not exceed, in the aggregate, sixty (60) days
in any twelve (12)-month period.
 
The Company shall provide the Purchaser written notice of any Scheduled
Black-out Period, if applicable to the Purchaser, no later than seven (7)
Business Days prior to the commencement of such Scheduled Black-out Period.
(iii)            After the Closing Date, whenever the Company proposes to
register any of its equity securities, other than a registration pursuant to
Section 12(a)(i), a Special Registration and the registration form to be filed
may be used for the registration or qualification for distribution of
Registrable Securities, the Company will give prompt written notice to the
Purchaser and all other Holders of its intention to effect such a registration
(but in no event less than fifteen (15) days prior to the anticipated filing
date) and (subject to clause (v) below) will include in such registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within ten (10) Business Days after the date of
the Company's notice (a "Piggyback Registration").  Any such Person that has
made such a written request may withdraw its Registrable Securities from such
Piggyback Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the fifth (5th) day prior to the planned
effective date of such Piggyback Registration.  The Company may terminate or
withdraw any registration under this Section 12(a)(iii) prior to the
effectiveness of such registration, whether or not the Purchaser or any other
Holder has elected to include Registrable Securities in such registration.
 "Special Registration" means the registration of (A) equity securities and/or
options or other rights in respect thereof solely registered on Form S-4 or Form
S-8 (or any successor form) or (B) shares of equity securities and/or options or
other rights in respect thereof to be offered to directors, members of
management, employees, consultants, customers, lenders or vendors of the Company
or its Subsidiaries or in connection with dividend reinvestment plans.
40

--------------------------------------------------------------------------------




(iv)            If the registration referred to in Section 12(a)(iii) is
proposed to be underwritten, the Company will so advise the Purchaser and all
other Holders as a part of the written notice given pursuant to
Section 12(a)(iii).  In such event, the right of the Purchaser and all other
Holders to registration pursuant to this Section 12(a) will be conditioned upon
such Persons' participation in such underwriting and the inclusion of such
Persons' Registrable Securities in the underwriting, and each such Person will
(together with the Company and the other Persons distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting by the
Company.  If any participating Person disapproves of the terms of the
underwriting, such Person may elect to withdraw therefrom by written notice to
the Company, the managing underwriter and the Purchaser.
(v)            The Company represents and warrants that it has not granted to
any holder of its securities and agrees that it shall not grant "piggyback"
registration rights to one or more third parties to include their securities in
the Shelf Registration Statement or in an underwritten offering under the Shelf
Registration Statement pursuant to Section 12(a)(i).  If a Piggyback
Registration under Section 12(a)(iii) relates to an underwritten primary
offering on behalf of the Company, and in either case the managing underwriters
advise the Company that in their reasonable opinion the number of securities
requested to be included in such offering exceeds the number which can be sold
without adversely affecting the marketability of such offering (including an
adverse effect on the per share offering price), the Company will include in
such registration or prospectus only such number of securities that in the
reasonable opinion of such underwriters can be sold without adversely affecting
the marketability of the offering (including an adverse effect on the per share
offering price), which securities will be so included in the following order of
priority: (A) first, in the case of a Piggyback Registration under
Section 12(a)(iii), the securities the Company proposes to sell; (B) second,
Registrable Securities of the Purchaser and all other Holders who have requested
registration of Registrable Securities pursuant to Section 12(a)(i) or
12(a)(iii), as applicable, pro rata on the basis of the aggregate number of such
securities or shares owned by each such Person; and (C) third, any other
securities of the Company that have been requested to be so included, subject to
the terms of this Agreement.
(vi)            In the event that Form S-3 is not available for the registration
of the resale of Registrable Securities under Section 12(a)(i), the Company
shall (A) register the resale of the Registrable Securities on another
appropriate form, including Form S-1 and (B) undertake to register the
Registrable Securities on Form S-3 promptly after such form is available,
provided that the Company shall maintain the effectiveness of the Shelf
Registration Statement then in effect until such time as a Shelf Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.
(b)            Expenses of Registration.  All Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Company.  Without limiting the foregoing, the Company shall bear
its internal expenses (including all salaries and expenses of its officers and
employees performing legal, accounting or other duties) and expenses of any
Person, including special experts, retained by the Company.  The Company shall
also reimburse the Purchaser for the reasonable fees and disbursements of
Holders' Counsel in an amount not to exceed Thirty Thousand Dollars ($30,000.00)
per
41

--------------------------------------------------------------------------------


registration.  All Selling Expenses incurred in connection with any
registrations hereunder shall be borne by the Holders of the securities so
registered pro rata on the basis of the aggregate offering or sale price of the
securities so registered.
 
(c)            Obligations of the Company.  In addition, whenever required to
effect the registration of any Registrable Securities or facilitate the
distribution of Registrable Securities pursuant to an effective Shelf
Registration Statement, the Company shall, as expeditiously as reasonably
practicable:
(i)            By 9:30 a.m., New York City time, on the first (1st) Business Day
after the effective date of a Shelf Registration Statement, file a final
prospectus with the SEC as required by Rule 424(b) under the Securities Act.
(ii)            Provide to each Holder a copy of any disclosure regarding the
plan of distribution or the selling Holder, in each case, with respect to such
Holder, at least three (3) Business Days in advance of any filing with the SEC
of any registration statement or any amendment or supplement thereto that amends
such information.
(iii)            Prepare and file with the SEC a prospectus supplement with
respect to a proposed offering of Registrable Securities pursuant to an
effective registration statement, subject to this Section 12(c), and keep such
registration statement effective or such prospectus supplement current until the
securities described therein are no longer Registrable Securities.
(iv)            Prepare and file with the SEC such amendments and supplements to
the applicable registration statement and the prospectus or prospectus
supplement used in connection with such registration statement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement.
(v)            Furnish to the Holders and any underwriters such number of copies
of the applicable registration statement and each such amendment and supplement
thereto (including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.
(vi)            Use its commercially reasonable efforts to register and qualify
the securities covered by such registration statement under such other
securities or "Blue Sky" Laws of such jurisdictions as shall be reasonably
requested by the Holders or any managing underwriter(s), to keep such
registration or qualification in effect for so long as such registration
statement remains in effect, and to take any other action which may be
reasonably necessary to enable any such Holder to consummate the disposition in
such jurisdictions of the securities owned by such Holder; provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions.
42

--------------------------------------------------------------------------------




(vii)            Notify each Holder of Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event which causes the applicable prospectus, as then in
effect, to include an untrue statement of a material fact or to omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing (which notice
shall not contain any material non-public information).
(viii)            Within three (3) Business Days after any of the following
events, give written notice to the Holders (which notice shall not contain any
material non-public information):
(A)            when any registration statement filed pursuant to Section 12(a)
or any amendment thereto has been filed with the SEC (except for any amendment
effected by the filing of a document with the SEC pursuant to the Exchange Act)
and when such registration statement or any post-effective amendment thereto has
become effective;
(B)            upon notification of any request by the SEC for amendments or
supplements to any registration statement or the prospectus included therein or
for additional information;
(C)            upon notification of the issuance by the SEC of any stop order
suspending the effectiveness of any registration statement or the initiation of
any proceedings for that purpose;
(D)            upon receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the
Company's common stock for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and
(E)            upon notification of the happening of any event that requires the
Company to make changes in any effective registration statement or the
prospectus related to the registration statement in order to make the statements
therein not misleading (which notice shall be accompanied by an instruction to
suspend the use of the prospectus until the requisite changes have been made).
(ix)            Use its commercially reasonable efforts to prevent the issuance
or obtain the withdrawal of any order suspending the effectiveness of any
registration statement referred to in Section 12(c)(viii)(C) at the earliest
practicable time.
(x)            Upon the occurrence of any event contemplated by
Section 12(c)(vii) or 12(c)(viii)(E), promptly prepare a post-effective
amendment to such registration statement or a supplement to the related
prospectus or file any other required document so that, as thereafter delivered
to the Holders and any underwriters, the prospectus will not contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
43

--------------------------------------------------------------------------------




(xi)            Use commercially reasonable efforts to procure the cooperation
of the Company's transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Holders or any managing underwriter(s).
(d)            Suspension of Sales.  During any Scheduled Black-out Period
(other than with respect to any resale of Registrable Securities from an
effective Shelf Registration Statement if the Purchaser, at such time, has not
appointed a Board Representative or Board Observer pursuant to this Agreement)
and upon receipt of written notice from the Company that a registration
statement, prospectus or prospectus supplement contains or may contain an untrue
statement of a material fact or omits or may omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading or that circumstances exist that make inadvisable use of such
registration statement, prospectus or prospectus supplement, each Holder of
Registrable Securities shall forthwith discontinue disposition of Registrable
Securities until termination of such Scheduled Black-out Period (if applicable)
or until such Holder has received copies of a supplemented or amended prospectus
or prospectus supplement, or until such Holder is advised in writing by the
Company that the use of the prospectus and, if applicable, prospectus supplement
may be resumed, and, if so directed by the Company, such Holder shall deliver to
the Company (at the Company's expense) all copies, other than permanent file
copies then in such Holder's possession, of the prospectus and, if applicable,
prospectus supplement covering such Registrable Securities current at the time
of receipt of such notice.  Excluding, to the extent applicable to the
Purchaser, Scheduled Black-out Periods, the total number of days of any delays
under Section 12(a)(ii) and the total number of days of any suspensions under
this Section 12(d) shall not exceed, in the aggregate, sixty (60) days in any
twelve (12)-month period (an "Allowable Suspension Period").
(e)            Termination of Registration Rights.  A Holder's registration
rights as to any securities held by such Holder (and its Affiliate, partners,
members and former members) shall not be available unless such securities are
Registrable Securities.
(f)            Free Writing Prospectuses; Furnishing Information.
(i)            The Purchaser shall not use any "free writing prospectus" (as
defined in Rule 405) in connection with the sale of Registrable Securities
without the prior written consent of the Company.
(ii)            It shall be a condition precedent to the obligations of the
Company with respect to the Purchaser and/or the selling Holders to take any
action pursuant to Section 12(c) that the Purchaser and/or the selling Holders
and the underwriters, if any, shall furnish to the Company such information
regarding themselves, the Registrable Securities held by them and the intended
method of disposition of such securities as shall be required to effect the
registered offering of their Registrable Securities.
(g)            Indemnification.
(i)            The Company agrees to indemnify each Holder and, if a Holder is a
Person other than an individual, such Holder's officers, directors, partners,
employees, agents,
44

--------------------------------------------------------------------------------



representatives and Affiliate, and each Person, if any, that controls a Holder
within the meaning of the Securities Act (each, a "Holder Indemnitee"), against
any and all losses, joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any documents
incorporated therein by reference or contained in any "free writing prospectus"
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder (or any amendment or supplement thereto);
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided that the
Company shall not be liable to such Holder Indemnitee in any such case to the
extent that any such loss arises out of or is based upon (A) an untrue statement
or omission of material fact made in such registration statement, including any
such preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto or contained in any "free writing prospectus"
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder Indemnitee (or any amendment or supplement
thereto), in reliance upon and in conformity with information regarding such
Holder Indemnitee or its plan of distribution or ownership interests which was
furnished in writing to the Company by such Holder Indemnitee expressly for use
in connection with such registration statement, including any such preliminary
prospectus or final prospectus contained therein or any such amendments or
supplements thereto, or (B) offers or sales effected by or on behalf of such
Holder Indemnitee "by means of" (as defined in Rule 159A) a "free writing
prospectus" (as defined in Rule 405) that was not authorized in writing by the
Company.
 
(ii)            In connection with any registration statement in which the
Purchaser (or a Holder who assumes the obligations of the Purchaser in
accordance with Section 12(h)) is participating, the Purchaser (or such Holder)
agrees to indemnify the Company and its officers, directors, employees, agents,
representatives and Affiliate (each, a "Company Indemnitee"), against any and
all losses, joint or several, arising out of or based upon (A) an untrue
statement or omission of a material fact made in any registration statement,
including any such preliminary prospectus or final prospectus contained therein
or any such amendments or supplements thereto or contained in any free writing
prospectus (as such term is defined in Rule 405) prepared by the Company or
authorized by it in writing for use by the Purchaser or such Holder (or any
amendment or supplement thereto), in reliance upon and in conformity with
information regarding the Purchaser or such Holder or its plan of distribution
or ownership interests which was furnished in writing to the Company by the
Purchaser or such Holder expressly for use in connection with such registration
statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto, or (B) offers
or sales effected by or on behalf of the Purchaser or such Holder "by means of"
(as defined in Rule 159A) a "free writing prospectus" (as defined in Rule 405)
that was not authorized in writing by the Company; provided that the obligation
to indemnify shall be individual, not joint and several, for the Purchaser and
each such Holder and shall be limited to the net amount of proceeds received by
the Purchaser or such Holder from the sale of Registrable Securities pursuant to
such registration statement.
(iii)            If the indemnification provided for in this Section 12(g) is
unavailable to a Holder Indemnitee or Company Indemnitee (each, an
"Indemnitee"),
45

--------------------------------------------------------------------------------


respectively, with respect to any losses or is insufficient to hold the
Indemnitee harmless as contemplated therein, then the indemnifying party, in
lieu of indemnifying such Indemnitee, shall contribute to the amount paid or
payable by such Indemnitee as a result of such losses in such proportion as is
appropriate to reflect the relative fault of the Indemnitee, on the one hand,
and the indemnifying party, on the other hand, in connection with the statements
or omissions which resulted in such losses as well as any other relevant
equitable considerations.  The relative fault of the indemnifying party, on the
one hand, and of the Indemnitee, on the other hand, shall be determined by
reference to, among other factors, whether the untrue statement of a material
fact or omission to state a material fact relates to information supplied by the
indemnifying party or by the Indemnitee and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; the Company and each Holder agree that it would not be
just and equitable if contribution pursuant to this Section 12(g)(iii) were
determined by  pro rata  allocation or by any other method of allocation that
does not take account of the equitable considerations referred to in
Section 12(g)(i) and 12(g)(ii).  Notwithstanding the provisions of this
Section 12(g), no Holder shall be required to contribute, in the aggregate, any
amount in excess of the amount by which the net proceeds actually received by
such Holder from the sale of the Registrable Securities subject to the
proceeding exceeds the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.  No Indemnitee guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from the indemnifying party if the indemnifying party was not
guilty of such fraudulent misrepresentation.
 
(h)            Assignment of Registration Rights.  The rights of the Purchaser
to registration of Registrable Securities pursuant to Section 12(a) may be
assigned by the Purchaser to a transferee or assignee of Registrable Securities
to which (i) there is transferred no less than the lesser of (A) One Million
Dollars ($1,000,000.00) in Registrable Securities and (B) all Registrable
Securities held by the Purchaser, and (ii) such transfer or assignment is
permitted under the terms hereof; provided, however, that the transferee shall
have agreed in writing for the benefit of the Company to be bound by all of the
obligations of the Purchaser under Section 12 of this Agreement with respect to
the transferred or assigned Registrable Securities, and provided further, that
the transferor shall, within ten (10) days after such transfer, furnish to the
Company written notice of the name and address of such transferee or assignee
and the number and type of Registrable Securities that are being transferred or
assigned.
(i)            Rule 144; Rule 144A Reporting.  With a view to making available
to the Purchaser and each Holder the benefits of certain rules and regulations
of the SEC which may permit the sale of the Registrable Securities to the public
without registration, the Company agrees to use its commercially reasonable
efforts to:
(i)            make and keep adequate and current public information available,
as those terms are understood and defined in Rule 144(c)(1) or any similar or
analogous rule promulgated under the Securities Act, at all times after the
effective date of this Agreement;
(ii)            file with the SEC, in a timely manner, all reports and other
documents required of the Company under the Exchange Act, and if at any time the
Company is not required to file such reports, make available, upon the request
of any Holder, such
46

--------------------------------------------------------------------------------


information necessary to permit sales pursuant to Rule 144A (including the
information required by Rule 144A(d)(4) and the Securities Act);
(iii)            so long as the Purchaser or a Holder owns any Registrable
Securities, furnish to the Purchaser or such Holder forthwith upon request: a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144 under the Securities Act and of the Exchange Act; a
copy of the most recent annual or quarterly report of the Company; and such
other reports and documents as the Purchaser or such Holder may reasonably
request in availing itself of any rule or regulation of the SEC allowing it to
sell any such securities without registration; and
(iv)            take such further action as any Holder may reasonably request,
all to the extent required from time to time to enable such Holder to sell
Registrable Securities without registration under the Securities Act.
(j)            As used in this Section 12, the following terms shall have the
following respective meanings:
(i)            "Effectiveness Deadline" means, with respect to the initial Shelf
Registration Statement required to be filed pursuant to Section 12(a), the
earlier of (A) the one hundred thirty-fifth (135th) calendar day following the
Closing Date (or, if the Registration Deadline is extended a number of days
beyond sixty (60) days by clause (B) of the definition of "Registration
Deadline" below, then a number of days after the Closing Date equal to one
hundred thirty-five (135) plus such number of days by which the Registration
Deadline was extended beyond sixty (60)) and (B) the fifth (5th) Business Day
after the date the Company is notified (orally or in writing, whichever is
earlier) by the SEC that such Shelf Registration Statement will not be
"reviewed" or will not be subject to further review; provided that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Effectiveness Deadline shall be extended to the next
Business Day on which the SEC is open for business.
(ii)            "Holder" means the Purchaser and any other holder of Registrable
Securities to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 12(h) hereof.
(iii)            "Holders' Counsel" means one counsel for the selling Holders
chosen by those Holders holding a majority interest in the Registrable
Securities being registered.
(iv)            "Register", "registered", and "registration" shall refer to a
registration effected by preparing and (A) filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such
registration statement or (B) filing a prospectus and/or prospectus supplement
in respect of an appropriate effective registration statement pursuant to Rule
415 under the Securities Act.
(v)            "Registrable Securities" means (A) all Shares of the Class B
Common acquired by the Purchaser hereunder and (B) any equity securities issued
or issuable
47

--------------------------------------------------------------------------------


directly or indirectly with respect to the Shares of the Class B Common referred
to in the foregoing clause (A) by way of conversion, exercise or exchange
thereof or stock dividend or stock split or in connection with a combination of
shares, recapitalization, reclassification, merger, amalgamation, arrangement,
consolidation or other reorganization, provided that, once issued, such
securities will not be Registrable Securities when (1) they are sold pursuant to
an effective registration statement under the Securities Act; (2) they shall
have ceased to be outstanding; (3) with respect to any transferee of the
Registrable Securities who is not an Affiliate of the Purchaser or a Holder,
they shall be freely transferable pursuant to Rule 144 under the Securities Act
in the hand of such transferee without any volume, holding period or other
limitations (including no requirement for the Company to be in compliance with
the current public information requirements under Rule 144(c)(1) (or Rule
144(i)(2), if applicable); or (4) they have been sold in a private transaction
in which the transferor's rights under this Agreement are not assigned to the
transferee of the securities.  No Registrable Securities may be registered under
more than one registration statement at one time.
 
(vi)            "Registration Deadline" means, with respect to the initial Shelf
Registration Statement required to be filed pursuant to Section 12(a), the later
of (A) sixty (60) days after the Closing Date and (B) if audited financial
statements for the year ended December 31, 2011, are required to be included in
the initial filing of the initial Shelf Registration Statement pursuant to
Rule 3-12 of Regulation S-X of the SEC, then two (2) Business Days after such
audited financial statements are first available.
(vii)            "Registration Expenses" means all expenses incurred by the
Company in effecting any registration pursuant to this Agreement (whether or not
any registration or prospectus becomes effective or final) or otherwise
complying with its obligations under this Section 12, including all
registration, filing and listing fees (including filings made with the Financial
Industry Regulatory Authority), printing expenses (including printing of
prospectuses and certificates for the Registrable Securities), the Company's
expenses for messenger and delivery services and telephone, fees and
disbursements of counsel for the Company, "Blue Sky" fees and expenses, expenses
incurred by the Company in connection with any "road show", and expenses of the
Company's independent accountants in connection with any regular or special
reviews or audits incident to or required by any such registration, but shall
not include the compensation of regular employees of the Company, which shall be
paid in any event by the Company, or Selling Expenses.
(viii)            "Rule 144", "Rule 144A", "Rule 158", "Rule 159A", "Rule 405"
and "Rule 415" mean, in each case, such rule promulgated under the Securities
Act (or any successor provision), as the same shall be amended from time to
time.
(ix)            "Scheduled Black-out Period" means the period from and including
the last day of a fiscal quarter of the Company to and including the Business
Day after the day on which the Company publicly releases its earnings for such
fiscal quarter.
(x)            "SEC Guidance" means (A) any publicly-available written or oral
guidance, comments, requirements or requests of the SEC staff and (B) the
Securities Act.
48

--------------------------------------------------------------------------------




(xi)            "Selling Expenses" means all discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder, other than up to Thirty Thousand
Dollars ($30,000.00) of fees and disbursements of Holders' Counsel, which shall
be reimbursed by the Company pursuant to Section 12(b).
(k)            If:
(i)            the initial Shelf Registration Statement is not filed with the
SEC on or prior to the Registration Deadline;
(ii)            the initial Shelf Registration Statement or any new Shelf
Registration Statement required under Section 12(a) is not declared effective by
the SEC (or otherwise does not become effective) for any reason on or prior to
the Effectiveness Deadline;
(iii)            after its effective date, (A) such Shelf Registration Statement
ceases for any reason (including by reason of a stop order or the Company's
failure to update the Shelf Registration Statement), to remain continuously
effective as to all Registrable Securities for which it is required to be
effective or (B) the Holders are not permitted to utilize the prospectus therein
to resell such Registrable Securities (in each case of (A) and (B), other than
during an Allowable Suspension Period);
(iv)            a suspension period exceeds the length of an Allowable
Suspension Period; or
(v)            after the date six (6) months following the Closing Date, and
only in the event a registration statement is not effective or available to sell
all Registrable Securities, the Company fails to file with the SEC any required
reports under Section 13 or 15(d) of the Exchange Act such that it is not in
compliance with Rule 144(c)(1) (or Rule 144(i)(2), if applicable), as a result
of which the Holders who are not Affiliate are unable to sell Registrable
Securities without restriction under Rule 144 (any such failure or breach in
clauses (i) through (v) above being referred to as an "Event", and, for purposes
of clauses (i), (ii), (iii) or (v) the date on which such Event occurs, or for
purposes of clause (iv) the date on which such Allowable Suspension Period is
exceeded, being referred to as an "Event Date" for purposes of this
Section 12(k)), then in addition to any other rights the Purchaser or any other
Holder may have hereunder or under applicable Law, on each such Event Date the
Company shall pay to the Purchaser and each other Holder an amount in cash, as
partial liquidated damages and not as a penalty ("Liquidated Damages"), equal to
Thirty-Seven Thousand Five Hundred Dollars ($37,500.00).  The parties hereto
agree that notwithstanding anything to the contrary in this Agreement, no
Liquidated Damages shall be payable to the Purchaser if as of the relevant Event
Date (x) the Purchaser has not appointed a Board Representative or Board
Observer, (y) the Registrable Securities may be sold by the Purchaser without
volume or manner of sale restrictions under Rule 144 under the Securities Act
and (z) the Company is in compliance with the current public information
requirements under Rule 144(c)(1) (or Rule 144(i)(2), if applicable), as
reasonably determined by counsel to the Company.  The Effectiveness Deadline for
a Shelf Registration Statement shall be extended without default or Liquidated
Damages hereunder in the event that the Company's failure to obtain the
effectiveness of the Shelf
49

--------------------------------------------------------------------------------


Registration Statement on a timely basis results from the failure of the
Purchaser to timely provide the Company with information requested by the
Company and necessary to complete the Shelf Registration Statement in accordance
with the requirements of the Securities Act (in which case the Effectiveness
Deadline would be extended with respect to Registrable Securities held by the
Purchaser or such other Holder, as applicable).
 
14.            Miscellaneous.
 
(a)            Survival. Unless this Agreement is terminated under Section 11,
the representations and warranties of the Company contained in Section 5 shall
survive the Closing Date for three (3) years, and the representations,
warranties, agreements and  covenants set forth in Sections 4, 6, 7 and 13 shall
survive the Closing Date indefinitely. The Purchaser shall be responsible only
for its own representations, warranties, agreements and covenants hereunder.
 
(b)            Intentionally omitted.
 
(c)            Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) or electronic mail; or (iii) one Business Day
after deposit with an overnight courier service, in each case properly addressed
to the party to receive the same. The addresses and facsimile numbers for such
communications shall be:
 
if to the Company:
 
Capitol Bancorp Ltd.
200 Washington Square North
Lansing, Michigan 48933
Telephone: (517) 487-6555
Facsimile:   (517) 374-2576
E-mail: jreid@capitolbancorp.com
Attention:   Joseph D. Reid, CEO


with a copy (for informational purposes only) to:
 
Honigman Miller Schwartz and Cohn LLP
350 East Michigan Avenue, Suite 300
Kalamazoo, Michigan 49007
Telephone: (269) 337-7702
Facsimile:  (269) 337-7703
E-mail: ptorrence@honigman.com
Attention: Phillip D. Torrence, Esq.


if to the Purchaser, to its address and facsimile number set forth in column (2)
of the Schedule of Purchasers, with copies to the Purchaser's Representatives as
set forth in column (2) of the Schedule of Purchasers;
50

--------------------------------------------------------------------------------




or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (x) given by the recipient of such notice,
consent, waiver or other communication, (y) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission, or
(z) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
(d)            Entire Agreement; Amendment.
 
(i)            Subject to Section 11(i), This Agreement and the other
Transaction Documents set forth the entire agreement among the parties hereto
with respect to the transactions contemplated by the Transaction Documents. No
provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and the Purchaser. No provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought.
(ii)            Notwithstanding anything to the contrary in this Agreement
requiring any level of "efforts" or "cooperation" or otherwise by the Purchaser
or the Company, neither the Purchaser nor the Company shall be obligated to
agree to any amendment, modification, revision or waiver of this Agreement (or
any portion or provision thereof).
 
(e)            Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to constitute an original, but all
of which together shall constitute one and the same document.
 
(f)            Governing Law; Jurisdiction; Jury Trial. To the extent not
governed by the Bankruptcy Code, this Agreement shall be governed by, and
interpreted in accordance with, the Laws of the State of Michigan applicable to
contracts made and to be performed in that State without reference to its
conflict of laws rules. The parties hereto agree that the appropriate and
exclusive forum for any disputes arising out of this Agreement shall be the
Bankruptcy Court, or if such court will not hear any such suit, any federal or
state court located in the State of Michigan, and the parties hereto irrevocably
consent to the exclusive jurisdiction of such courts, and agree to comply with
all requirements necessary to give such courts jurisdiction. The parties hereto
further agree that the parties will not bring suit with respect to any disputes
arising out of this Agreement in any jurisdiction other than the above specified
courts except as expressly set forth below for the execution or enforcement of
judgment. Each of the parties hereto irrevocably consents to the service of
process in any action or proceeding hereunder by the mailing of copies thereof
by registered or certified airmail, postage prepaid, to the address specified in
Section 13(c) hereof. The foregoing shall not limit the rights of any party
hereto to serve process in any other manner permitted by the Law or to obtain
execution of judgment in any other jurisdiction. The parties further agree, to
the extent permitted by Law, that final and non-appealable judgment against any
of them in any action or proceeding contemplated above shall
51

--------------------------------------------------------------------------------




(g)            be conclusive and may be enforced in any other jurisdiction
within or outside the United States by suit on the judgment, a certified or
exemplified copy of which shall be conclusive evidence of the fact and the
amount of indebtedness. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
(h)            Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Purchaser.  The Purchaser may
assign some or all of its rights hereunder without the consent of the Company,
in which event such assignee shall be deemed to be the Purchaser hereunder with
respect to such assigned rights; provided, however, that after Closing the
rights under Section 7(h) shall not be assignable by Purchaser to any third
party other than an Affiliate of Purchaser.
 
(i)            Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
(j)            Binding Effect. This Agreement shall not be binding upon the
Company unless and until the Confirmation Order shall have been entered by the
Bankruptcy Court.  This Agreement shall not be binding against either the
Company or the Purchaser and shall have no legal effect whatsoever under any
circumstances unless and until fully executed copies of this Agreement are
delivered to each of the Company and the Purchaser.
 
(k)            Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(l)            No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
(m)            Intentionally omitted.
 
(n)            Independent Nature of the Purchaser's Obligations and Rights. The
obligations of the Purchaser under this Agreement and the respective Other
Purchasers under the Other Securities Purchase Agreements are several and not
joint one another, and the Purchaser shall not be responsible in any way for the
performance of the obligations of the Other Purchasers under the Other
Securities Purchase Agreements and the Other Purchasers shall not be responsible
in any way for the performance of the obligations of the Purchaser under this
Agreement. Nothing contained in this Agreement or any Other Securities Purchase
Agreements, and no action taken by the Purchaser pursuant hereto or any Other
Purchaser pursuant to any
52

--------------------------------------------------------------------------------




(o)            Other Securities Purchase Agreement, shall be deemed to
constitute a partnership, an association, a joint venture or any other kind of
entity among Purchaser and any Other Purchaser, or create a presumption that the
Purchaser or any Other Purchaser is in any way acting in concert or as a group.
The Company will not assert any such claim with respect to such obligations or
the transactions contemplated by this Agreement and the Company acknowledges
that the Purchaser is not acting in concert or as a group with respect to such
obligations or the transactions contemplated hereby. The Company acknowledges
and the Purchaser confirms that it has independently participated in the
negotiation of the transactions contemplated hereby with the advice of its own
counsel and advisors. The Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement, and its shall not be necessary for any Other Purchaser to be
joined as an additional party in any proceeding for such purpose.
 
(p)            Additional Indemnification.
 
(i)            In addition to the indemnification obligations of the Company set
forth in Section 12(g), the Company agrees to indemnify and hold harmless the
Purchaser and its current and future Affiliates and their respective current and
future officers, directors, shareholders, members, managers, employees, agents,
advisors and other representatives, and any current or future direct or indirect
equity owner of Purchaser, and any of their current or future Affiliates and any
of their respective current or future officers, directors, shareholders,
members, managers, employees, agents, advisors and other representatives, and
any Person currently or in the future acting in concert with any of the
foregoing, and all of such Persons'  successors and assigns, as well as,
regardless of whether it falls within the list of persons or entities described
above, the State of Michigan and its instrumentalities and any current or future
elected officials, employees or agents thereof (the "State of Michigan") and The
State of Michigan Retirement System ("Retirement System"), including, without
limitation, the Michigan State Employees Retirement System, the Michigan State
Police Retirement System, the Michigan Judges Retirement System and the Michigan
Public School Employees Retirement System and any current or future trustees,
employees or agents thereof (collectively, "Indemnified Parties"), from and
against any and all actions, suits, claims, proceedings, costs, losses,
liabilities, damages, expenses (including attorneys' fees and disbursements),
amounts paid in settlement and other costs (collectively, "Losses") arising out
of or resulting from  (i) any inaccuracy in or breach of the Company's
representations or warranties contained in this Agreement, (ii) the Company's
breach of agreements or covenants made by Company in this Agreement, (iii) any
acts, omissions or alleged acts or omissions arising out of or based on the
arrangement created by this Agreement and the activities of Company taken
pursuant hereto, (iv) any Losses arising out of or resulting from any legal,
administrative or other proceedings instituted or initiated by any Governmental
Entity, shareholder of the Company or any other Person (other than the Purchaser
and its Affiliates and the Company and the Company's subsidiaries) arising out
of the transactions contemplated by this Agreement and/or the terms of the
Shares (other than any Losses attributable to any willful misconduct or fraud on
the part of the Purchaser), (v) any Losses resulting from a claim filed by any
Other Purchaser (or any of their Affiliates) or by any other Person that is
directly or indirectly based on a claim that the Person suffered Losses as a
result of any act or failure to act of Purchaser or any Affiliate of the
Purchaser or any person acting in concert with Purchaser or with any Affiliate
of Purchaser in connection with or related to the transactions contemplated by
this Agreement or the APA, or
53

--------------------------------------------------------------------------------




(ii)            (vi) Losses related to any acts or failure to act by the
Purchaser or any Affiliate of the Purchaser or any person acting in concert with
Purchaser or with any Affiliate of Purchaser under the APA undertaken prior to
the Closing with respect or related to any of the Offered Assets (as such term
is defined in the APA)(other than any Losses attributable to any willful
misconduct or fraud on the part of the Purchaser or its Affiliates).
 
(iii)            A party entitled to indemnification hereunder (each, an
"Indemnified Party") shall give written notice to the party indemnifying it (the
"Indemnifying Party") of any claim with respect to which it seeks
indemnification promptly after the discovery by such Indemnified Party of any
matters giving rise to a claim for indemnification; provided that the failure of
any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 13(n) unless and to the
extent that the Indemnifying Party shall have been actually prejudiced by the
failure of such Indemnified Party to so notify such party.  Such notice shall
describe in reasonable detail such claim to the extent known by the Indemnified
Party.  In case any such action, suit, claim or proceeding is brought against an
Indemnified Party, the Indemnified Party shall be entitled to hire counsel, at
the cost and expense of the Indemnifying Party, and to conduct the defense
thereof; provided, however, that the Indemnifying Party shall only be liable for
the legal fees and expenses of one (1) law firm for all Indemnified Parties,
taken together with regard to any single action or group of related actions,
upon agreement by the Indemnified Parties and the Indemnifying Parties.  If the
Indemnifying Party assumes the defense of any claim, all Indemnified Parties
shall thereafter deliver to the Indemnifying Party copies of all notices and
documents (including court papers) received by the Indemnified Parties relating
to the claim, and any Indemnified Party shall cooperate in the defense or
prosecution of such claim.  Such cooperation shall include the retention and
(upon the Indemnifying Party's request) the provision to the Indemnifying Party
of records and information that are reasonably relevant to such claim, making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder.  The
Indemnifying Party shall not be liable for any settlement of any action, suit,
claim or proceeding effected without its written consent; provided, however,
that the Indemnifying Party shall not unreasonably withhold, delay or condition
its consent.  The Indemnifying Party further agrees that it will not, without
the Indemnified Party's prior written consent, settle or compromise any claim or
consent to entry of any judgment in respect thereof in any pending or threatened
action, suit, claim or proceeding in respect of which indemnification has been
sought hereunder unless such settlement or compromise (1) includes an
unconditional release of such Indemnified Party from all liability arising out
of such action, suit, claim or proceeding, (2) provides solely for the payment
of money damages and not any injunctive or equitable relief or criminal
penalties and (3) does not create any financial or other obligation on the part
of an Indemnified Party which would not be indemnified in full by the
Indemnifying Party.
 
(iv)            The indemnity provided for in this Section 13(n) shall not be
the sole and exclusive remedy of the Indemnified Parties after the Closing for
any inaccuracy of any of the representations and warranties contained in this
Agreement or any other breach of any covenant or agreement contained in this
Agreement.  No party to this Agreement (or any of its Affiliates) shall, in any
event, be liable or otherwise responsible to any other party (or any of its
Affiliates) for any punitive damages of such other party (or any of its
Affiliates) arising out of or relating to this Agreement or the performance or
breach hereof.
54

--------------------------------------------------------------------------------




(v)            Securities Laws Disclosure; Publicity.  By 9:00 a.m., New York
City time, on the first (1st) business day after the date of this Agreement, the
Company shall issue one or more press releases or Current Reports on Form 8-K
reasonably acceptable to the Purchaser disclosing all material terms of the
transactions contemplated hereby and by the other Transaction Documents.  On or
before 9:00 a.m., New York City time, on the fourth (4th) trading day
immediately following the execution of this Agreement, the Company will file a
Current Report on Form 8-K with the SEC describing the material terms of this
Agreement and the other Transaction Documents (and including as exhibits to such
Current Report on Form 8-K the material Transaction Documents).


Signatures on the Following Page
55

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Purchaser and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.


THE COMPANY:


Capitol Bancorp Ltd.


By:                                                                      
Name:                                                                      
Title:                                                                      


Signature Pages for the Purchaser Follows



--------------------------------------------------------------------------------

Signature Page to Securities Purchase Agreement


IN WITNESS WHEREOF, the Purchaser and the Company have caused its respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.


PURCHASER:


VS CB STOCK ACQUISITION, LLC


By:                                                                      
Name:            Gerald C. Timmis III
Title:            Authorized Person   



--------------------------------------------------------------------------------

Signature Page to Securities Purchase Agreement


SCHEDULE OF PURCHASERS
(1)
Name
Tax ID No.
(2)
 
Contact Information
(3)
Class B Common Shares
(4)
Series A Preferred Shares
(5)
Class B Common Purchase Price
(6)
Series A Preferred Purchase Price
(7)
 
Purchase Price
VS CB STOCK ACQUISITION, LLC
 
Tax ID No.:
Gerald C. Timmis III
c/o TFM Management, LLC
260 East Brown St., Suite 250
Birmingham, MI  48009
phone: (248) 646-9200 x13
fax: (248) 646-3322
email: gtimmis@valstonepartners.com
 
copy to:
Kenneth B. Abel, Esq.
Ober, Kaler, Grimes & Shriver
100 Light Street
Baltimore, MD 21202
Phone: 410-347-7394
Fax: 443-263-7594
Email: kbabel@ober.com
1,750,000
15,000
$35,000,000
$15,000,000
$50,000,000

Schedule of Purchasers

--------------------------------------------------------------------------------